 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAMI HANNA ANTAR,                                Case No.: 18cv0118 BAS (BGS)
12                                     Petitioner,
                                                      REPORT AND
13   v.                                               RECOMMENDATION RE:
                                                      DENIAL OF HABEAS CORPUS
14   MARTIN FRINK, Warden,
                                                      PETITION
15                                   Respondent.
16
17   I.     INTRODUCTION
18          Petitioner Sami Hanna Antar Jones, a state prisoner represented by counsel, has
19   filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (“Petition” or
20   “Pet.”) challenging his July 27, 2015 convictions in San Diego Superior Court case no.
21   SCS268104 for forty-two counts of first degree burglary, two counts of attempted first
22   degree burglary, one count of conspiracy to commit residential burglary, and one count of
23   receiving stolen property. (Pet., ECF No. 1 at 1-6.)1 The Court has read and considered
24   the Petition, [ECF No. 1], the Answer and Memorandum of Points and Authorities in
25   Support of the Answer [ECF No. 11], the Traverse [ECF No. 16], the lodgments and
26
27
     1
28    Page numbers for docketed materials cited in this Report and Recommendation refer to those imprinted
     by the court’s electronic case filing system.

                                                       1
                                                                                        18cv0118 BAS (BGS)
 1   other documents filed in this case, and the legal arguments presented by both parties. For
 2   the reasons discussed below, the Court recommends the petition be GRANTED.
 3   II.   FACTUAL BACKGROUND
 4         This Court gives deference to state court findings of fact and presumes them to be
 5   correct; Petitioner may rebut the presumption of correctness, but only by clear and
 6   convincing evidence. See 28 U.S.C. § 2254(e)(1) (West 2006); see also Parle v. Fraley,
 7   506 U.S. 20, 35-36 (1992) (holding findings of historical fact, including inferences
 8   properly drawn from these facts, are entitled to statutory presumption of correctness).
 9         This case involves a series of residential burglaries committed by Michael
10   Venegas, Ronnie Fults, Ricardo Duron, Paula Aguirre and Jose Montes. Venegas
11   appears to have been the ringleader of the group, while Montes and Aguirre acted as
12   drivers and lookouts. Fults and Duron, accompanied by Venegas, physically entered the
13   homes and stole property. Montes and Aguirre were the first to be arrested and became
14   cooperating witnesses. Antar owned and operated a jewelry store in downtown San
15   Diego. According to Montes and Aguirre, after almost every burglary Venegas would
16   call or text Antar and they would drive downtown to Antar’s store. Venegas would enter
17   the building housing Antar’s shop with the stolen property and return with cash.
18   Following the arrest of Venegas and Fults, Antar’s shop was searched. Some of the
19   stolen property was found at the shop and photos of some of the stolen property were
20   found on Antar’s computer. The state appellate recounted the facts of the burglaries as
21   follows:
22                Count 1:
23
                 Victim C.C. testified that on August 15, 2012, at about 2:15 p.m., she
24         was notified that an alarm had been activated at her home located on
           Sundrop Court in Chula Vista. On inspection, C.C. found that a rock had
25
           been thrown through a window located on the side of the house; that
26         someone had entered the home, ransacked it, and taken various items
           including jewelry; and that a pillowcase was missing from a bedroom
27
           pillow.
28

                                                  2
                                                                                18cv0118 BAS (BGS)
 1          On the day of this break-in, a neighbor heard the C.C.’s home alarm
     sound and saw two men sitting in what the neighbor described as a light
 2
     blue, 1960’s Volkswagen Beetle parked across the street from the C.C.
 3   residence. Shortly thereafter, the neighbor saw a third man come from the
     direction of the C.C. residence holding a “bag of some sort,” quickly get into
 4
     the Beetle, and watched as the car sped off.
 5
            Montes testified that the C.C. home was the first one burglarized by
 6
     him, Venegas, and Duron during the conspiracy; that, after they determined
 7   nobody was home, while he and Duron kept watch he saw Venegas jump a
     fence, then about a minute later, he heard glass breaking and an alarm
 8
     sounding. About two minutes later, he saw Venegas exit the front door
 9   carrying a pillowcase full of jewelry.
10
            Investigator Holmes testified that the cell phone records for this day
11   showed a 15-second call from Antar’s phone to Venegas’s phone at 12:27
     p.m.; that at around 2:09 p.m., there were two calls involving Venegas’s cell
12
     phone that pinged off a cell tower near the C.C. home; and that later in the
13   afternoon, phone records showed multiple calls involving the phones of
     Montes, Venegas, and Aguirre that accessed one or more cell towers “east of
14
     the [C.C.] house.”
15
            At 5:03 p.m. that same day, phone records showed an outgoing call
16
     from Venegas’s phone to Antar’s phone “pinging off of a tower near
17   downtown” San Diego, where, according to Aguirre (see counts 3, 4, and 5,
     post) and Montes (see count 2, post), Antar’s “store” was located and where
18
     Venegas, after almost every burglary, would meet Antar and exchange the
19   loot for money. Phone records also showed call activity between the phones
     of Venegas and Antar at 5:13 and 5:19 p.m.
20
21          On this record, we conclude substantial evidence – as further
     summarized ante – supports Antar’s conviction on count 1 under a
22
     conspiracy theory of vicarious liability. (See Covarrubias, supra, 1 Cal.5th
23   at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
24
           Count 2:
25
           Victim G.T. testified that her home located on Diamond Drive in
26
     Chula Vista was broken into on August 21, 2012; that she left home at about
27   1:00 p.m. and returned at about 5:00 or 6:00 p.m.; and that when she arrived
     home, she found clothes from her bedroom drawers scattered on the floor
28

                                           3
                                                                         18cv0118 BAS (BGS)
 1   and her jewelry box, which had been full and which included coins she had
     collected, empty. Also missing was $4,500 in cash G.T. intended to use to
 2
     pay for new carpeting. As was the case in the C.C. break-in, G.T. found one
 3   of her pillowcases missing from a bedroom pillow. Also missing from
     G.T.’s home was a spare key to a Mercedes that she kept hidden in a drawer
 4
     in the hall closet. In her daughter’s room, G.T. found a screen from a
 5   window had been removed; her daughter's clothes also scattered on the
     floor; and her daughter’s laptop and jewelry missing.
 6
 7          About a month after the break-in, G.T. one day returned home and
     found the sliding door and screen to her home open, as was the door leading
 8
     from the garage to the house. G.T. testified that nothing was missing from
 9   the house as a result of this second entry; that she had been driving her
     Mercedes during both entries; and that in January 2013, she went to sheriff’s
10
     station and identified a pair of earrings and a watch that had been taken
11   during the initial break-in.
12
            Montes testified that he recalled Aguirre was with him, Venegas, and
13   Duron on this day; that it was Aguirre who knocked on the front door of the
     G.T. home; that he parked up the street from the home while he and Aguirre
14
     watched Venegas and Duron enter a side gate by the house; and that he
15   specifically recalled they stole a laptop, multiple pursues, and jewelry from
     this home. After this burglary, they drove to Venegas’s mother’s home,
16
     where Venegas also lived, to sort through the items. Montes recalled
17   Venegas on this day stated that “Sami” (i.e., Antar) was interested in buying
     “MacBook” computers.
18
19           When asked how they would get money from the stolen items, Montes
     testified that during the “week and a half” he was participating in the
20
     burglaries, about four or five times he drove Venegas and Duron, and
21   sometimes Aguirre, to a jewelry store in downtown San Diego to meet
     “Sami,” where Venegas alone entered the store with the stolen items and
22
     returned with cash. Montes further testified that Antar’s jewelry store was
23   located inside a brownstone building Montes identified as the “Jewelry [sic]
     Exchange.”
24
25           Montes testified that, before they “load[ed] up the car with the stolen
     goods” and drove them downtown to Antar’s store, Venegas called or text-
26
     messaged Antar to “alert” him they were on the way. Montes further
27   testified Venegas sometimes would spend an hour or more with Antar inside
     the brownstone building. Because Venegas would be gone so long, Montes
28

                                            4
                                                                          18cv0118 BAS (BGS)
 1         stated they sometimes would become “impatient” and would text-message
           and/or call Venegas “asking him what [was] taking so long.” Montes
 2
           specifically recalled driving to the Jewelers Exchange on August 21 – the
 3         same day as the break-in of the G.T. residence – with a stolen MacBook.
 4
                  Investigator Holmes testified the phone records for this day showed
 5         calls at 12:07 and 12:09 p.m. between Venegas’s phone and one of Aguirre’s
           phones. The records also showed myriad phone calls and/or text messages
 6
           beginning at about 2:58 p.m. involving phones affiliated with Montes,
 7         Aguirre, and Venegas in the general area of the G.T. residence. At 4:28 and
           again at 4:57 p.m., the records showed incoming calls from Antar’s phone to
 8
           Venegas’s phone; and beginning at about 5:25 until at least 6:17 p.m., the
 9         records showed activity for the phones of Montes, Aguirre, and Venegas in
           the downtown area, near Antar’s store, where Venegas would meet Antar
10
           and exchange the loot for money while the other members of the conspiracy
11         waited in the car. Finally, at about 7:33 p.m., the records showed an
           outgoing call from Venegas’s phone to Antar’s phone.
12
                  On this record, we conclude substantial evidence supports Antar’s
13         conviction on count 2 under a conspiracy theory. (See Covarrubias, supra, 1
           Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
14
15               Counts 3, 4, and 5:
16
                  These counts all took place on August 27, 2012. A.P. testified in
17         connection with count 3 that he resided in a home located on Galdar Place in
           Chula Vista. At about 1:00 p.m. that day, A.P. received a phone call from
18
           his alarm company notifying him the backdoor and a window at his home
19         had been compromised. A.P. testified the home had surveillance cameras
           that allowed him to view the inside, but no equipment to record what he saw.
20
           According to A.P., the only things taken from the home were “two sport
21         jerseys” he kept in the closet.
22
                  On the day of this break-in, neighbor J.S. saw a light blue “old
23         Volkswagen” pull up on the wrong side of the street and park in front of
           A.P.'s home. J.S. saw a female exit the vehicle and they made eye contact.
24
           J.S. surmised the female was a cleaning lady and was entering the home to
25         clean. However, about 30 minutes later, J.S. noticed the “old Volkswagen”
           was gone. J.S. later identified the female from a photographic lineup, who
26
           police determined was Aguirre.
27
28   ///

                                                5
                                                                             18cv0118 BAS (BGS)
 1          Montes recalled the burglary of the A.P. home. Montes “believe[d]”
     that they also may have stolen a car from the garage of this home.
 2
 3          S.T. [FN 4 omitted] testified that, in connection with count 4, she
     lived on Annadale Way in Chula Vista; that at about 3:00 p.m. that day, she
 4
     returned home and found the door to the garage refrigerator open and “some
 5   stuff” on the floor; that the screen to the kitchen window had been removed;
     and that when she walked into her bedroom, she saw it had been ransacked
 6
     and there were two large kitchen knives lying on her bed. S.T. immediately
 7   went outside and called 911. Once outside, S.T. saw her neighbor, who
     lived across the street, also “frantic[ ]” and on the phone.
 8
 9          S.T. testified that on inspection, she found several items missing from
     her home including multiple pieces of jewelry; a laptop computer; cell
10
     phones; a camera; foreign currency; and headsets. A few weeks after the
11   break-in, S.T. went to a sheriff’s station and identified some foreign coins
     and jewelry that had been taken during the break-in. About a year later, S.T.
12
     again went to a sheriff’s station and was able to identify additional items
13   taken in the break-in.
14
            Neighbor A.G. testified that, when she went to pick up her mail on
15   this day, she saw an older light blue Volkswagen parked nearby. A male
     was sitting in the driver’s seat and a female with long hair was sitting in the
16
     backseat. A.G. subsequently identified the female in a photographic lineup,
17   who police determined was Aguirre.
18
            Forensic evidence technician Michelle Hefty testified that she was
19   part of a team of law enforcement that responded to the S.T.’s residence on
     the day of the break-in; that she was able to lift several prints from the
20
     sliding glass door in the living room; that the prints were lifted both from the
21   interior and exterior of the door; and that the prints were then impounded.
     Mary Kay Hunt, a latent print examiner with the Chula Vista Police
22
     Department, determined two latent prints taken from the door matched the
23   right thumb of Aguirre.
24
           Montes recalled burglarizing the S.T. home. Montes further recalled
25   Aguirre entered the S.T. residence along with Venegas and Duron.
26
           Aguirre, age 22 at the time of trial, testified that she was charged with
27   24 counts of residential burglary, and ultimately pleaded guilty to eight
     counts of aiding and abetting residential burglary; that she was involved in
28

                                            6
                                                                           18cv0118 BAS (BGS)
 1         these burglaries between about July and late-November 2012; that her
           youngest child was fathered by Venegas; and that she agreed to cooperate
 2
           with law enforcement because she was young, had kids, and felt it was the
 3         “right thing to do.”
 4
                 Aguirre estimated that during the July/November time period, at least
 5         four or five days “every week” she participated in residential burglaries.
           Aguirre stated that she became involved in the burglaries because she
 6
           wanted to “hang out” and “be with” Venegas; and that she met Duron
 7         through Venegas.
 8
                  With respect to count 4, Aguirre said she had been waiting in
 9         Montes’s car with Montes while Venegas and Duron went into the home. A
           few minutes later, Venegas called Aguirre and asked her to join them
10
           because they wanted her to “squeeze in through a [crack] in the sliding glass
11         door.” When Aguirre was unable to do so, Venegas went in through the
           kitchen window and then opened the door for Aguirre. Once inside, Aguirre
12
           saw Venegas looking through drawers for jewelry while Duron went to the
13         closet. Aguirre, who was the only one not wearing gloves, helped Venegas
           put items in a backpack, and they left. Although Aguirre returned to
14
           Montes’s car, Venegas and Duron went across the street and burglarized the
15         neighbor’s home (i.e., count 5).
16
                  T.M. testified in connection with count 5 that she and her family also
17         resided on Annadale Way; that she left the house that morning at about
           10:00 a.m. and returned at about 3:00 p.m.; that when she arrived home, she
18
           found the front door open and all of their “things . . . thrown across the floor
19         – pictures, papers, items”; that a window in the dining room had been
           opened and its screen removed; and that a sliding glass door in the living
20
           room area also had been opened.
21
                 Upstairs, T.M. found her bedroom had been “ripped apart.” Like
22
           many other victims, T.M. found pillowcases missing from pillows and
23         kitchen knives in her bedroom. Specifically, T.M. testified that there were
           about seven “steak” knives lying on her bed; that the bedroom mattresses
24
           were flipped over; that her bedroom closet was ripped apart; that the drawers
25         in two bedrooms were emptied; that a fire safe was opened and its contents,
           including jewelry and coins, were taken; and that items were also taken from
26
           the garage including expensive military gear used by her husband.
27
28   ///

                                                  7
                                                                                 18cv0118 BAS (BGS)
 1         A few weeks after the break-in, detectives contacted T.M. about
     property they found in Montes’s Beetle after it was impounded. On
 2
     inspection, T.M. identified two coin sets belonging to her children and a
 3   watch belonging to her husband. T.M. later learned some coins stolen
     during the break-in were at a pawnshop. T.M. found the coins and
 4
     purchased them because of their sentimental value.
 5
             Aguirre recalled the burglary of the T.M. home. She testified that
 6
     Venegas and Duron returned with a “military backpack” and that Venegas
 7   talked about stealing “military gadgets” such as “night-vision goggles” from
     the home. Immediately after this burglary, Aguirre stated they all went
 8
     “downtown” to the “Jewelers Exchange” so that Venegas could meet “Sam”
 9   (i.e., Antar).
10
             Like Montes, Aguirre testified that Antar and Venegas had a
11   “personal relationship;” that while they were all in the car, Venegas alone
     would use his cell phone to contact “Sam”; that when “Sam” responded,
12
     they would head downtown after “[a]lmost every single [burglary]” with the
13   loot (italics added); and that only Venegas would take the loot inside and
     meet with “Sam” while everyone else remained in the car. Aguirre estimated
14
     Venegas spent about 30 to 40 minutes, and sometimes an hour, inside with
15   Antar, and then returned with money.
16
            Aguirre testified that typically after a burglary, the items stolen would
17   be sorted by Venegas either in the car or at his home, where he lived with his
     mother; and that she never burglarized a home alone, but rather Venegas and
18
     Duron were always present during the burglaries.
19
           Investigator Holmes testified that on this day, phone records showed
20
     there was an incoming call from Antar’s phone to Venegas’s phone at 9:50
21   a.m. and that at 11:07 a.m., there was an outgoing call by one of Aguirre’s
     phones that accessed a tower “directly south” of the A.P. residence.
22
23          Phone records further showed an outgoing call from Venegas’s phone
     to Montes’s phone at 12:34 p.m.; an outgoing call involving Aguirre’s phone
24
     that accessed towers “somewhat close” to the S.T. and T.M. residences; and
25   an incoming call from Aguirre’s phone to Venegas’s phone at about 1:17
     p.m. At 3:08 p.m., there was a call lasting 30 seconds from Venegas’s
26
     phone to Antar's phone. That call accessed a tower at the intersection of the
27   805 and 54 freeways. At 4:44 p.m. there was an incoming call from Antar’s
     phone to Venegas’s phone; and at 5:29 p.m. there was an outgoing call from
28

                                            8
                                                                           18cv0118 BAS (BGS)
 1         Venegas’s phone to Antar’s phone lasting 30 seconds, “followed by an
           incoming call from the Antar phone to the Venegas phone [also] at 5:29
 2
           p.m.” lasting one minute 35 seconds.
 3
                 On this record, we conclude substantial evidence supports Antar’s
 4
           conviction on counts 2, 3, and 4 under a conspiracy theory. (See
 5         Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p.
           1135.)
 6
 7               Counts 6 and 7:
 8
                  Counts 6 and 7 both took place on August 28, 2012. T.Mo. testified
 9         in connection with count 6 that he resided on Rue Michelle in Chula Vista;
           that he left for work at about 8:00 a.m. that morning and when he returned at
10
           about 3:00 p.m., he found his garage door open and his Mercedes Benz
11         missing; that when he entered the residence, he found each room had been
           “ransacked”; that all of his wife’s jewelry and his watches were missing
12
           from their bedroom; and that also missing from the home were cameras and
13         a laptop computer, among many other items.
14
                  About a week after the break-in, police found T.Mo.’s car in San
15         Ysidro, near the United States and Mexico border. About two months later,
           T.Mo. was asked to attend a property viewing of items recovered by
16
           detectives. T.Mo. testified he identified his wife’s ring, which had been
17         taken during the break-in.
18
                 Montes could not recall burglarizing this home. However, neighbor
19         R.H. testified he lived near the B.B. home and, on the day of the break-in, he
           saw a light blue VW Beetle parked in front of the house, which he found
20
           “highly unusual.” Inside the car R.H. saw three Hispanic-looking males.
21         R.H.’s wife took down the license plate of the Beetle, which was provided to
           law enforcement.
22
23                A day or two after the B.B. burglary, Chula Vista police pulled over
           Montes while he was driving in his Beetle. Police impounded the car
24
           because Montes was driving on a suspended license. A search of the car
25         revealed several watches (only one of which belonged to Montes); a
           Mercedes Benz car key; foreign coins; a laptop; and jewelry found under
26
           and behind the seat. Police also found a store receipt showing Montes had
27         sold some coins.
28   ///

                                                 9
                                                                               18cv0118 BAS (BGS)
 1               Montes was arrested on April 11, 2013, and charged with six
           burglaries. Initially, Montes lied to police about his involvement in the
 2
           burglaries but as noted ante, he later agreed to cooperate with law
 3         enforcement.
 4
                  Investigator Holmes testified that on this day, phone records showed
 5         an outgoing call from Venegas’s phone to Antar’s phone at 10:25 a.m.
           lasting two minutes eight seconds that connected to a cell tower near
 6
           Venegas’s (mother’s) home. The records further showed an incoming call
 7         from Aguirre’s phone to Venegas’s phone at 4:22 p.m., which accessed a
           cell tower about a mile away from the B.B. residence, and an outgoing call
 8
           from Venegas’s phone to Antar’s phone at 4:50 p.m. lasting for 42 seconds
 9         that accessed a cell tower about a quarter-mile north of Venegas’s home. At
           5:10 p.m., records for Montes’s phone showed an outgoing call accessed a
10
           cell tower near the Jewelers Exchange in downtown San Diego, where
11         Venegas and his crew would take the loot after a burglary, and when
           Venegas alone would meet with Antar and return with money.
12
13                On this record, we conclude substantial evidence, and the inferences
           to be drawn from such evidence, supports Antar’s conviction on counts 6
14
           and 7 under a conspiracy theory. (See Covarrubias, supra, 1 Cal.5th at p.
15         890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
16
                 Count 8:
17
                   E.L. testified that on September 12, 2012, he resided in a home
18
           located on Santa Maria Court in Chula Vista. At about 3:00 p.m. that day as
19         he was leaving in his car, E.L. saw two Hispanic males in front of his home.
           E.L. estimated the males were in their late 20’s. E.L. returned about an hour
20
           later, at the same time his wife separately arrived home. When E.L.’s wife
21         went into the house, she found muddy shoe prints in the dining room area
           and on the stairs, which she initially blamed on E.L. On investigation, E.L.
22
           saw the blinds on a window in the dining room had been “pushed out,”
23         shards of glass were lying on a table, and a “big, solid rock” used to break
           the window was also on the table.
24
25               Inside the master bedroom, E.L. found everything was “tossed and
           turned.” E.L. testified that “hundreds of pieces” of his wife’s jewelry they
26
           kept hidden in one of their dressers was stolen. Also stolen was a jewelry
27         box in which E.L. kept watches, bracelets, cufflinks, and “military
28   ///

                                                 10
                                                                                18cv0118 BAS (BGS)
 1   paraphernalia.” Like many of the other homes burglarized, E.L. found a
     pillowcase missing from a bedroom pillow.
 2
 3        Aguirre was shown some text messages between her, Venegas, and
     Duron dated September 12, 2012. In one message, Aguirre informed
 4
     Venegas and Duron she had just knocked on someone’s door. In response,
 5   Duron instructed Aguirre, “ ‘[address] knock on that one, too.’ ”
 6
           Per Investigator Holmes, phone records showed an outgoing call on
 7   Venegas’s phone at 3:37 p.m. that accessed a cell tower near the E.L.
     residence on Santa Maria Court.
 8
 9         On this record, we conclude the evidence in connection with count 8,
     when considered in light of all the other evidence, and the inferences to be
10
     drawn from such evidence, supports Antar’s conviction on count 8. (See
11   Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p.
     1135.)
12
13         Count 9:
14
            V.A. testified that on September 19, 2012, he resided in a home
15   located on Via Hacienda in Chula Vista; that he left his home at about 1:00
     p.m. to pick up his granddaughter from school; that as he was dropping off
16
     his granddaughter at about 3:30 p.m., his daughter informed him the alarm
17   company had called and advised her that V.A.’s house alarm had been
     activated; and that he immediately drove home, opened the front door, and
18
     saw “glass scattered” everywhere, as if there had been an “explosion.” Like
19   many of the other break-ins, V.A. saw a sliding glass door in the family
     room had been shattered with a brick, which was lying on the floor.
20
21           In the dining room area, V.A. found desk papers scattered all over the
     floor. Inside the master bedroom, V.A. discovered all of his wife’s jewelry
22
     had been stolen. Also stolen were watches; a souvenir knife collection; a $2
23   bill from Singapore; and his red Acura, which he kept in the front driveway.
     Police recovered the Acura about three days after the break-in. V.A. noted
24
     the sound system in the car had been damaged, as had one of the seats.
25
            In summer 2013, V.A. went to a sheriff’s station to view various items
26
     of property recovered by law enforcement. V.A. was able to identify the $2
27   bill and one of the knives he kept in his nightstand.
28

                                           11
                                                                         18cv0118 BAS (BGS)
 1          Aguirre was shown a text message dated September 19, 2012, in
     which she wrote Venegas, “‘where are you[?]’” Aguirre testified she
 2
     sometimes would message or call Venegas when he was taking too much
 3   time inside a home or to warn him about someone coming or something
     being amiss.
 4
 5         Cell phone records showed a call that day from Antar’s phone to
     Venegas’s phone at 11:52 a.m. lasting one minute 34 seconds. At about
 6
     2:37 p.m., phone records showed an outgoing call from one of Aguirre’s
 7   phones that accessed a cell tower about half a mile from the V.A. residence.
     At 3:21 p.m. there was a call from Antar’s phone to Venegas’s phone lasting
 8
     59 seconds, which accessed a tower about a quarter of a mile from the V.A.
 9   residence. At 4:47 p.m., Aguirre’s phone received an incoming call that
     accessed a tower near the Jewelers Exchange in downtown San Diego,
10
     where Venegas and his crew traveled after almost every burglary so that
11   Venegas could meet Antar and exchange the loot for money.
12
           On this record, we conclude substantial evidence supports Antar’s
13   conviction on count 10 under a conspiracy theory. (See Covarrubias, supra,
     1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
14
15         Count 11:
16
            L.L. testified that she resided in a home located on Tim Street in
17   Bonita on October 10, 2012; that she left the residence at about 10:00 a.m.
     and returned a few hours later; that on returning, she found the front door
18
     open and papers on the stairway; that when she went into the kitchen, she
19   found the screen covering the window had been cut; and that when she went
     into the master bedroom, she found “everything [was] scattered.”
20
21         On investigation, L.L. testified her jewelry and her husband’s jewelry
     was stolen, as was the “pink slip” and a car key to her Mercedes Benz. Like
22
     many of the other victims burglarized in the conspiracy, L.L. found kitchen
23   knives on a table next to the bed and on the bed itself, and a pillowcase
     missing from a bedroom pillow.
24
25          Aguirre recalled the L.L. home from its long driveway. Aguirre
     further recalled Venegas and Duron going into this home and returning with
26
     “a lot of gold” including “chains, necklaces, rings [and] bracelets.” Aguirre
27   specifically recalled Venegas bragged about how much gold they had stolen
     from this particular home, noting they had hit the “jackpot.” A photograph
28

                                           12
                                                                         18cv0118 BAS (BGS)
 1         from Aguirre’s cell phone taken at 2:23 p.m. on the same day of the L.L.
           burglary showed Venegas wearing three gold chains ostensibly stolen from
 2
           this home.
 3
                 Aguirre testified there was a “gap” between the end of September and
 4
           the beginning of October 2012 when they were not burglarizing homes
 5         because she and Venegas had a falling out after Aguirre learned she was
           pregnant with his child. She further testified that, when she was arrested on
 6
           November 28, 2012, after a police chase (discussed post in connection with
 7         count 35), police found a “pink slip” in Aguirre’s car that had been stolen
           from the L.L. home.
 8
 9                Cell phone records for this day showed an outgoing call from
           Venegas’s phone to Antar’s phone at 2:17 p.m. lasting one minute 25
10
           seconds that connected to a cell tower a mile west of the L.L. residence. At
11         about 2:56 p.m., Aguirre received a call on one of her cell phones that
           accessed a tower in downtown San Diego, near the Jewelers Exchange. At
12
           5:52 p.m. there was an outgoing call from Venegas’s phone and at 5:55:39
13         p.m., there was an incoming call from Antar’s phone to Venegas’s phone
           that lasted only two seconds. However, 10 seconds later, the records showed
14
           an incoming call from Antar’s phone to Venegas’s phone lasting two
15         minutes one second.
16
                 On this record, we conclude substantial evidence, and the inferences
17         derived therefrom, supports Antar’s conviction on count 11 under a
           conspiracy theory. (See Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues,
18
           supra, 8 Cal.4th at p. 1135.)
19
                 Count 12:
20
21                C.S. testified that on October 16, 2012, she resided in a home located
           on Camino Elevado on the border of Chula Vista and Bonita; that when she
22
           returned home from work at about 4:30 p.m. that day, she opened her garage
23         door and found a bicycle displaced on the floor; that she opened her door to
           the family room and saw a “big mess”; that an aluminum block she kept
24
           outside had been thrown through a window in her home office, scattering
25         glass on the floor; that in several of the rooms, items were taken out of
           drawers and thrown onto the floor; and that many precious heirlooms that
26
           had been in her family for generations had been stolen.
27
28   ///

                                                 13
                                                                               18cv0118 BAS (BGS)
 1                C.S. estimated that she lost close to $50,000 in jewelry and foreign
           currency, which she had collected in her travels. Like many of the other
 2
           burglary victims, C.S. stated a pillowcase from a bedroom pillow was
 3         missing. After the break-in, C.S. went to a sheriff’s station on at least two
           occasions and also viewed pictures at least once in an attempt to identify
 4
           some of the stolen items. C.S. identified a gold bangle bracelet; some
 5         crystal; two plates; a specially ordered thumb drive; and what she described
           as some “junkie stuff.” According to C.S., the items recovered and returned
 6
           to her were of minimal value in contrast to the items that were stolen.
 7
                  Cell phone records showed phone activity that day between Venegas’s
 8
           and Duron’s phones at 2:44 p.m. near the C.S. residence. In addition, at
 9         4:31 p.m. there was an incoming call from Antar’s phone to Venegas’s
           phone lasting 25 seconds; and at 4:44 p.m., there was an incoming call from
10
           the Duron phone to the Venegas phone that accessed a cell tower in
11         downtown San Diego, near the Jewelers Exchange where, according to
           Aguirre and Montes, Venegas alone would meet Antar and exchange the
12
           loot for money.
13                On this record, we conclude substantial evidence supports Antar’s
           conviction on count 12 under a conspiracy theory. (See Covarrubias, supra,
14
           1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
15
                 Count 13:
16
17                Chula Vista Police Officer Carlos Marques testified that he was on
           patrol in the evening of October 17, 2012, when he was dispatched to a
18
           home on Huerto Place in Chula Vista; that Officer Marques contacted the
19         homeowner, A.M.; and that once inside, it appeared the home had been
           “ransacked” as “[d]rawers were out, clothing [was] on the floor, various
20
           items throughout the – on the floors, beds.” On the north end of the house,
21         Officer Marques found a bedroom window had been smashed, ostensibly by
           a “roof tile” that was lying nearby on the ground.
22
23                Cell phone records for October 17, showed an incoming call from
           Antar’s phone to Venegas’s phone at 1:27 p.m.; and phone activity between
24
           Aguirre’s phone and Venegas’s phone at 2:36 p.m. that accessed a cell
25         phone tower about a mile south of the A.M. residence. At 3:40 p.m., there
           was an incoming call from Antar’s phone to Venegas’s phone; at 4:14 p.m.
26
           there was a call lasting 33 seconds from Venegas’s phone to Antar’s phone;
27         and at 4:43 p.m., there was an outgoing call from Venegas’s phone that
28   ///

                                                 14
                                                                               18cv0118 BAS (BGS)
 1   accessed a cell tower in downtown San Diego, near Antar’s “store” in the
     Jewelers Exchange where Venegas and Antar always met.
 2
 3         On this record, we conclude substantial evidence supports Antar’s
     conviction on count 13 under a conspiracy theory. (See Covarrubias, supra,
 4
     1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
 5
           Counts 14 and 15:
 6
 7          Both of these counts took place on October 19, 2012. In connection
     with count 14 involving attempted first degree burglary, retired San Diego
 8
     Police Officer D.H. testified he then resided on Encantada Court in Chula
 9   Vista; that after he arrived home that day, someone rang the doorbell over
     and over again for about 20 to 30 seconds, as if the person was in “panic
10
     mode”; that when he peeked out the window, he saw an unrecognizable
11   white Cadillac parked in his driveway; and that he then went to the front
     door and saw a Hispanic female at the door, whom he also did not recognize.
12
     As a result, D.H. neither answered the door nor alerted the female to the fact
13   he was home. A short time later, D.H. saw the white Cadillac leave the cul-
     de-sac.
14
            About 10 minutes later, D.H. heard a loud “banging” noise at the back
15   of his home. D.H. testified that when he had come home, he had opened a
     sliding glass door but had purposely kept the screen closed; that on
16
     investigation, he saw the screen door had been opened about a foot; and that
17   he then went outside but saw nobody. About an hour later, a neighbor
     contacted D.H. D.H. went to the neighbor’s home and saw “[e]verything
18
     was kind of messed up and out of place.”
19
            Aguirre testified she recalled the D.H. home, which had an American
20
     flag hanging “in front.” Aguirre drove her pearl white Cadillac, which she
21   had purchased in mid-August 2012, to this home and, at Venegas’s request,
     rang the doorbell and then reported back to Venegas and Duron that nobody
22
     had answered. When Duron left and then returned to the car, he told Aguirre
23   as soon as he had opened the back door to this home he saw someone inside,
     walking down the stairs. Duron thus quickly returned to the car.
24
25         J.C. testified in connection with count 15 that he resided in a home
     located on Encantada Court in Chula Vista, next door to the D.H. home; that
26
     on the day of the break-in, he left home at about 1:30 and returned at about
27   4:00 p.m.; that as he went inside, he found bags of new clothing by the front
     door, which previously had been upstairs; that there was a similar bag on top
28

                                           15
                                                                         18cv0118 BAS (BGS)
 1   of the car parked in the garage; that the hood to the car was open, as was the
     driver’s side door; that everything in the living room had been thrown
 2
     around; and that one of the screens to a window in the back of the house had
 3   been removed and the window opened. Before the break-in, J.C. estimated
     he and his wife had about 12 such bags of clothing. After the break-in, his
 4
     wife found only two such bags upstairs.
 5
           Besides bags of clothes, items taken from J.C.’s home included a
 6
     bracelet that was in his son’s bedroom; his wife’s gold necklace; some
 7   jewelry including a rosary; and $560 in cash among other items. Also taken
     was the family's two-month-old German Shepherd puppy.
 8
 9          Aguirre testified when Venegas returned from the J.C. home he stated
     it was full of new clothes and not worth the money to carry all of them out to
10
     the car. As they were driving away, Aguirre recalled seeing a German
11   Shepard puppy running toward them. At Duron’s request, Aguirre stopped
     the car and Duron, in response, called out to the dog. When the dog
12
     approached the car, Duron picked it up and they drove off.
13
            A photograph taken from Antar’s computer discovered as a result of
14
     the December 3, 2013, search of his “store” showed a rosary sitting atop a
15   laptop matching Antar’s laptop computer. The photograph was taken at 5:25
     p.m. on October 19, 2012 – the same day the J.C. home was burglarized and
16
     a rosary was taken.
17
           Investigator Holmes testified that cell phone records for counts 14 and
18
     15 showed an incoming call from Antar’s phone to Venegas’s phone at
19   12:57 p.m. Between 3:48 and 4:01 p.m., there were four calls from Duron’s
     phone that accessed a cell tower about a “quarter mile or less” from the D.H.
20
     and J.C. residences.
21
            On this record, we conclude substantial evidence supports Antar’s
22
     conviction of attempted first degree burglary as charged in count 14 and of
23   first degree burglary as charged in count 15 under a conspiracy theory. (See
     Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p.
24
     1135.)
25
           Count 16:
26
27        R.R. testified that on October 23, 2012, she resided in a home located
     on Choc Cliff Drive in Bonita; that on this day, she left the house at about
28

                                           16
                                                                         18cv0118 BAS (BGS)
 1   10:30 a.m. and went to visit her husband in the hospital; and that when she
     returned with her daughter at about 9:00 p.m., they found the lights in the
 2
     garage on and the door to the house unlocked. On entering the home, R.R.
 3   found her husband’s old wallet on the floor. R.R. also found a screwdriver
     had been left on a table by the stairs. When she went to the back of the
 4
     house, she found the French doors leading to the patio had been “pushed in”
 5   and “broken.”
 6
           Inside the master bedroom, R.R. found all of her belongings “thrown
 7   on the floor” and “all over the place.” Like many of the other homes
     burglarized in the conspiracy, R.R. found missing a pillowcase from one of
 8
     the bedroom pillows. Also taken was her jewelry and a small safe that
 9   contained important papers.
10
            Aguirre recalled the R.R. home from its driveway and the steps to the
11   front door. Aguirre further recalled Duron and Venegas stole a safe from
     this home. Afterwards, Aguirre testified that they all went to Venegas’s
12
     home, where they used a drill to open the safe.
13
            Investigator Holmes testified cell phone records from this date
14
     showed an incoming call from Antar’s phone to Venegas's phone at 11:29
15   a.m. At 1:31 p.m., a call from Venegas’s phone to one of Aguirre’s phones
     connected to a cell tower about a mile south of the R.R. residence. The
16
     records further showed an incoming call from Antar’s phone to Venegas’s
17   phone at 3:15 p.m. lasting 43 seconds, which accessed a tower about a
     quarter-mile east of Venegas’s home, and an incoming call to Duron’s phone
18
     at 3:53 p.m. that accessed a cell tower in downtown San Diego, near the
19   Jewelers Exchange where Antar’s “store” was located and where Antar
     would meet Venegas after almost every burglary.
20
21         On this record, we conclude substantial evidence supports Antar’s
     conviction on count 16 under a conspiracy theory. (See Covarrubias, supra,
22
     1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
23
           Count 17:
24
25          G.L. testified that on October 24, 2012, he resided in a home located
     on Oakpoint Avenue in Chula Vista; that when he returned from work that
26
     day at about 5:00 p.m., he found his sliding glass door in the back of the
27   house “totally shattered”; that on top of the kitchen table was a rock from his
     backyard that had been used to break the glass; and that the inside of his
28

                                           17
                                                                          18cv0118 BAS (BGS)
 1         house was “[a]ll ransacked.” In particular, G.L. stated the dresser drawers in
           the bedroom were “torn out,” his clothes were scattered across the floor, and
 2
           the mattress was “tossed over.” Missing from the house were signed
 3         baseballs G.L. collected; jewelry; and a laptop computer. A few months
           after the break-in, G.L. went to a sheriff’s station but could not identify any
 4
           items taken from his home. At some later point, he was shown photographs
 5         that included some of the signed baseballs that had been stolen from his
           home on October 24.
 6
 7               Aguirre recalled the burglary of the G.L. home from the “old
           baseballs” they had stolen.
 8
 9               Investigator Holmes testified that cell phone records from this date
           showed an outgoing call at 2:45 p.m. from one of Aguirre's phones that
10
           accessed a cell tower about a mile and a quarter from the G.L. residence. At
11         2:51 p.m., there was an incoming call to Venegas’s phone from Antar's
           phone lasting one minute 21 seconds, which accessed a tower about a mile
12
           from Venegas’s home.
13
                  On this record, we conclude substantial evidence – and the inferences
14
           to be drawn from such evidence – supports Antar’s conviction on count 17
15         under a conspiracy theory. (See Covarrubias, supra, 1 Cal.5th at p. 890;
           Rodrigues, supra, 8 Cal.4th at p. 1135.)
16
17               Count 18:
18
                  P.F. testified that on October 25, 2012, she resided in a home located
19         on Kent Street in Chula Vista; that as she approached the home at about 7:45
           p.m., she saw the garage door and the door leading to the inside of the house
20
           open; and that she then noticed her parents’ car, which had been parked in
21         the garage, was gone. P.F. noted the mailbox in the front of the house was
           “totally off the bolts on the sidewalk, it was scraped on the side, and was
22
           pushed over” near some bushes. P.F. immediately called 911.
23
                  From the outside, P.F. saw a screen missing from a window in the
24
           master bedroom. After the home was secured, she went inside and found a
25         scrape on the wall in the hallway and her parents’ room “ransacked.” On the
           floor in her parents’ room, P.F. saw a blue-lined gun case had been opened,
26
           with the gun missing.
27
28   ///

                                                 18
                                                                                18cv0118 BAS (BGS)
 1          P.F.’s father, A.F., testified that his daughter lived at the family home;
     that he owned a commemorative weapon, which he kept in a blue-lined gun
 2
     case; that the car taken from the home was recovered the same day as the
 3   break-in; that a handicap placard he kept inside the car was missing when
     the car was recovered; and that also taken from the house were three
 4
     firearms, $4,000 in cash, a Rolex watch, and myriad “Marine Corps
 5   commemorative coins.”
 6
            Aguirre recalled the burglary of the P.F. home from the “little trailer
 7   parked” in the front. Aguirre remembered driving Venegas and Duron to
     this home in her Cadillac. Items subsequently recovered from Aguirre’s car
 8
     were traced back to the P.F. burglary.
 9
            Investigator Holmes testified that cell phone records from this date
10
     showed an incoming call at 10:29 a.m. from Antar’s phone to Venegas’s
11   phone lasting one minute 27 seconds. At 3:32 p.m., phone records showed
     an outgoing call from Duron’s phone that connected to a cell phone tower
12
     about three-quarters of a mile south of the P.F. residence. Beginning at 4:58
13   p.m., the records showed three incoming calls in rapid succession to
     Venegas’s phone that accessed a cell tower in downtown San Diego, near
14
     Antar’s “store” in the Jewelers Exchange. Finally, at 8:49 p.m. there was
15   incoming call from Antar’s phone to Venegas’s phone.
16
            What’s more, a photograph of a shotgun with a United States Customs
17   logo taken on October 25, 2012 – the same day as the burglary of the P.F.
     residence – was found on Antar’s computer. The photograph was taken with
18
     a smartphone and the GPS coordinates showed it was snapped about a
19   “mile” from Kent Street, where the P.F. home was located.
20
           Also found on Antar’s computer was a photograph of a gun with a
21   “US Customs Special Agent label.” Like the first, this second photograph
     was taken on October 25. The GPS coordinates of the second photograph
22
     showed it was snapped in the “same area” as the first photograph, but it
23   appeared that, whomever took the picture with a smartphone, was moving in
     a “westbound” direction.
24
25         Another picture of a “black and white design” was also found on
     Antar’s computer and was taken at 4:18 p.m. on the same day the P.F. home
26
     was burglarized. Like the first and second photographs, the third photograph
27   was snapped in the “same general area” using a smartphone, and, based on
     GPS coordinates, showed further movement in a westbound direction.
28

                                            19
                                                                            18cv0118 BAS (BGS)
 1               On this record, we conclude substantial evidence supports Antar’s
           conviction on count 18 under a conspiracy theory. (See Covarrubias, supra,
 2
           1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
 3
                 Count 19
 4
 5                A.A. testified that on October 31, 2012, she resided in a home located
           on Wheeling Lane in Bonita; that when she came home at around 2:30 p.m.,
 6
           she found the “whole house” had been “ransacked”; that drawers “were
 7         pulled out, clothes [were] everywhere,” and items that had been on the
           cabinets “were knocked down, like literally everything was everywhere”;
 8
           that a diamond ring and some costume jewelry were taken; and that the door
 9         to her parents’ room, which she kept locked, was broken. Inside her parents’
           room, A.A. found two large butcher knives on the floor.
10
11                A.A.’s mother, M.A., confirmed that the family home was broken into
           on October 31; that her daughter A.A. and her own mother were the first to
12
           discover the break-in; that on inspection, M.A. found all her jewelry had
13         been stolen, including her wedding ring, a black pearl necklace, and a gold
           chain necklace; and that some expensive purses and $400 in cash were also
14
           missing. M.A. stated at some point after the break-in, they went to a
15         sheriff’s station to view items recovered by police. She only identified a
           single black pearl earring belonging to her.
16
17                Investigator Holmes testified that cell phone records from October 31,
           2012, showed an outgoing call from one of Aguirre’s phones at 1:44 p.m.
18
           that accessed a cell tower less than a quarter-mile west of the A.A.
19         residence. At 2:22 p.m., a call was placed from Venegas’s phone to Antar’s
           phone lasting 38 seconds, which accessed a cell tower about a mile and a
20
           quarter from the A.A. home. Beginning at 3:07 p.m., there were four calls
21         from Venegas’s phone that accessed a cell tower in downtown San Diego,
           near the Jewelers Exchange where Venegas and Antar would meet after the
22
           burglaries.
23
                 On this record, we conclude substantial evidence supports Antar’s
24
           conviction on count 19 under a conspiracy theory of vicarious liability. (See
25         Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p.
           1135.)
26
27   ///
28   ///

                                                20
                                                                              18cv0118 BAS (BGS)
 1         Count 20:
 2
            S.K. testified that on November 1, 2012, she resided in a home located
 3   on Redlands Place in Bonita; that when she arrived home that day, a
     neighbor informed her that her house had been burglarized; and that when
 4
     she entered the home, like many other victims she found a back bedroom
 5   patio door had been smashed and her bedroom “completely trashed.”
     Missing from the house was a “great deal of jewelry,” including a collection
 6
     of opals, and a tablet.
 7
            S.K. was invited by detectives to a property viewing in both 2013 and
 8
     2014. At the first viewing in 2013, she was unable to identify any of her
 9   missing property. At the second viewing in 2014, she identified a silver
     necklace and bracelet; a few pieces of costume jewelry; and a turquoise
10
     silver ring.
11
            According to investigator Holmes, cell phone records for this date
12
     showed an incoming call at 8:43 a.m. from Antar’s phone to Venegas’s
13   phone; an outgoing call from Venegas’s phone to Antar’s phone at 11:02
     a.m. lasting one minute 22 seconds; and a minute later, an outgoing call
14
     from Venegas's phone to Fults’s phone. Both of these calls accessed the
15   same cell tower. At 2:51 p.m., Venegas’s phone received an incoming call
     that connected to a tower about a quarter-mile west of the S.K. residence.
16
            Beginning at 3:10 p.m., cell phone records further showed three
17   outgoing calls all within a few seconds of each other from Venegas’s phone
     to Antar’s phone that connected to a tower about a quarter-mile from the
18
     Jewelers Exchange, where, according to Aguirre and Montes, Venegas
19   would go and exchange the loot for money. Also at 3:10 p.m., there was an
     outgoing call from Venegas’s phone to Antar’s phone lasting one minute 15
20
     seconds; and another call from Venegas’s phone to Antar’s phone at 3:12
21   p.m. lasting 43 seconds.
22
           On this record, we conclude substantial evidence supports Antar’s
23   conviction on count 21 under a conspiracy theory. (See Covarrubias, supra,
     1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
24
25         Counts 22 and 23:
26
           Counts 22 and 23 took place on November 2, 2012. C.M. testified in
27   connection with count 22 that she resided at a home on Southview Circle in
     Chula Vista; that on this day, she stayed home sick; that while her children
28

                                          21
                                                                        18cv0118 BAS (BGS)
 1   were napping, she heard the doorbell ring; that because she was not feeling
     well, she ignored it until someone started “pounding” on the front door; that
 2
     because she did not want her children awakened, she went downstairs,
 3   peeked outside, and saw a female knocking on the door; that the female was
     petite, in her early 20’s, had dark hair and a large, “very elaborate,”
 4
     “colorful” tattoo on her arm/shoulder area; and that when she opened the
 5   door, the female asked for a person C.M. did not recognize.
 6
            Shortly after C.M. returned upstairs, she heard a “really loud noise.”
 7   She went back downstairs, looked out the window, but saw nothing. Later
     that afternoon, C.M. learned there had been a burglary at her neighbor’s
 8
     house, the J.S.’s (i.e., count 23). A few months after this incident, C.M. was
 9   contacted by detectives. After being admonished, C.M. was shown a
     photographic lineup and identified photograph No. 2 as the female who had
10
     banged on her door on November 2. That female was Aguirre.
11
            J.S. testified in connection with count 23 that, shortly after 2:00 p.m.,
12
     he and his wife left their home and headed out of town; and that about 20
13   minutes later as they were driving, the alarm company called and informed
     him various “sensors” had been activated in the home. As a result, they
14
     returned home to find police cars parked in front of their house. After
15   deactivating the alarm, J.S. saw the back sliding glass door had been
     shattered. J.S. also noticed a fresh “oil stain” in the driveway. On
16
     inspection, J.S. found a “dent” in a patio chair, which he surmised had been
17   used to smash the glass door.
18
            Inside the master bedroom, J.S. found all the clothes had been pulled
19   out of drawers, and his wife's jewelry boxes empty. Also taken was a duffle
     bag.
20
21          J.S.’s wife, S.S., testified “gold shells,” bracelets, and various other
     items of jewelry were stolen during the break-in; that at some later point,
22
     perhaps January 2013, a detective contacted her and showed her some
23   pictures of items that had been recovered in a car; and that from these
     pictures, she identified bracelets, a couple of rings, and a medallion that
24
     belonged to her.
25
            Cell phone records for November 2, 2012, showed an outgoing call
26
     from one of Aguirre’s phones accessing a cell tower about three-quarters of
27   a mile from Fults’s residence located in the Spring Valley area. At 2:26
     p.m., there was an incoming call to Venegas’s phone that accessed a cell
28

                                             22
                                                                             18cv0118 BAS (BGS)
 1   tower about a mile north of the C.M. and J.S. residences and at 3:58 p.m.
     there was an outgoing call from Venegas’s phone to Antar’s phone lasting
 2
     33 seconds. Finally, at 4:15 p.m., records showed an incoming call from
 3   Fults’s phone to Venegas’s phone that accessed a cell tower about a quarter
     of a mile from the Jewelers Exchange, where, according to coconspirators
 4
     Aguirre and Montes, Venegas would go to meet Antar to exchange the loot
 5   for money.
 6
           On this record, we conclude substantial evidence supports Antar’s
 7   conviction for attempted first degree burglary in count 22 and for first
     degree burglary in count 23 under a conspiracy theory. (See Covarrubias,
 8
     supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
 9
           Count 24:
10
11          K.D. testified that, on November 5, 2012, she and her husband, D.D.,
     were residing in a home on Bonita Woods Drive in Bonita; that when she
12
     came home from church that day at 1:30 p.m., she found all of the drawers
13   in the exercise room opened and their contents “dumped out” on the floor;
     that someone had removed the screen from, and entered the house through, a
14
     window in the home office; and that “every piece of jewelry” was taken,
15   including items belonging to her husband, and jewelry that belonged to her
     biological mother.
16
17          In summer 2013, and again in about January 2014, when stolen items
     were recovered from Antar’s “store,” K.D. and D.D. went to a sheriff’s
18
     station and identified “quite a few things” that had been taken, including an
19   earring; a gold necklace “without the solitaire”; another necklace; multiple
     watches; two “[t]ooth fairy” “shaped containers”; a coin from the 1500’s;
20
     various bracelets and pendants; and company pins.
21
            D.D. testified he was at a doctor’s appointment at the time of the
22
     November 5 break-in; that he and his wife twice went to property viewings;
23   that he was able to recognize a service pin from his company; a Spanish coin
     that was missing its golden bezel; a class ring; and some watches that
24
     belonged to his grandfathers.
25
           Aguirre recalled the K.D. home from its gate. Aguirre testified that
26
     she drove Venegas and Duron to this home in her Cadillac. After she
27   knocked on the front door and nobody answered, Venegas and Duron
     entered the home.
28

                                           23
                                                                         18cv0118 BAS (BGS)
 1                Cell phone evidence for this date showed an incoming call to
           Venegas’s phone from Antar’s phone at 12:11 p.m. lasting one minute 22
 2
           seconds; an incoming call from Fults’s phone to Venegas’s phone at 1:54
 3         p.m. that accessed a tower about a quarter of a mile away from the K.D.
           residence; an outgoing call from Venegas’s phone to Antar’s phone at 2:13
 4
           p.m. lasting 44 seconds; and an outgoing call from Duron’s phone at 2:42
 5         p.m. that connected to a cell tower about a quarter-mile northeast of Antar’s
           “store” located inside the Jewelers Exchange.
 6
 7                A photograph dated November 5, 2012 – the same day the K.D.
           residence was burglarized – taken at 3:25 p.m. by a smartphone was
 8
           recovered from Antar’s computer. This photograph showed “an assortment
 9         of jewelry.” Another photograph from this same date also found on Antar’s
           computer showed someone holding a “plastic bag of assorted and loose
10
           jewelry.” When this photograph was compared side-by-side with a
11         photograph of Venegas’s hand, which was tattooed with “‘Paulina’ and
           ‘Cash Only,’” it appeared there were similarities with respect to the “loop”
12
           in the “‘y’” in “Only” and the “‘h’” in “Cash.”
13
                 Based on this evidence, we conclude Antar was properly convicted on
14
           count 24 of first degree burglary under a conspiracy theory. (See
15         Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p.
           1135.)
16
17               Count 26:
18
                  J.B. testified that on November 8, 2012, he resided at a home located
19         on Lavade Lane in Bonita; that when he arrived home from work at about
           4:00 p.m., he entered through the front door and found the contents from the
20
           front closet on the floor and the living room television set missing; that
21         many items that had been in drawers had been pulled out and thrown on the
           floor, including in the kitchen and in the bedrooms; and that when he went
22
           into the garage, he found his truck, which had “two amps, three speakers, in
23         the back,” had been stolen.
24
                  Upstairs, J.B. found his wife’s jewelry and a large, flat screen
25         television missing. Like many other victims in the burglary ring, J.B. found
           kitchen knives in areas that had been ransacked. Also missing from the
26
           house was his wallet; his wife’s tablet; and a .40-caliber firearm.
27
28   ///

                                                 24
                                                                               18cv0118 BAS (BGS)
 1          Aguirre testified extensively about the burglary of this particular
     home. She recalled driving Venegas and Duron to this home and both of
 2
     them going inside. Sometime later as she waited for them in her Cadillac,
 3   Aguirre saw the garage door to the home open and Venegas and Duron leave
     in a vehicle. Aguirre saw there was a flat screen television inside the stolen
 4
     vehicle.
 5
            Aguirre followed the vehicle in her Cadillac. At some point, they
 6
     stopped in the Fashion Valley area in front of a white house. According to
 7   Aguirre, Venegas stated they were at “Sam’s” house. Aguirre testified that
     as she waited in the Cadillac, she saw but did not talk to “Sam”; that this was
 8
     the second time she had seen Antar; and that the first time she saw Antar he
 9   was exiting the Jewelers Exchange as she, Venegas, and Duron were driving
     away after Venegas met Antar to exchange loot for money. Aguirre
10
     identified Antar in court.
11
            Aguirre recalled that shortly before the tandem drove to Antar’s
12
     home, they stopped “somewhere near downtown.” It was then Aguirre
13   looked in the back of the stolen vehicle and saw it contained an extensive
     stereo system, which she described as consisting of “speakers” and a “box.”
14
     During this short stop, Venegas and Duron transferred the stolen flat screen
15   television into the back of Aguirre’s car. Aguirre heard Venegas and Duron
     talking about “stripping” down the stolen vehicle. Aguirre recalled this
16
     burglary involved a “military home” based on various stickers or decals on
17   the stolen vehicle.
18
            Although this evidence alone is more than sufficient to support
19   Antar’s first degree burglary conviction on count 26, there is more. Cell
     phone records for this date showed two incoming calls from Antar’s phone
20
     to Venegas’s phone at 11:03 a.m. and at 12:24 p.m.; an outgoing call from
21   Venegas’s phone to Antar’s phone at 12:42 p.m. lasting one minute three
     seconds; and an outgoing call from Venegas’s phone to Fults’s phone at 2:34
22
     p.m. that accessed a tower about a mile west of the J.B. residence.
23
             Phone records further showed an outgoing call from Venegas’s phone
24
     to Antar’s phone at 2:50 p.m. lasting one minute 39 seconds, which accessed
25   a cell tower about a mile west of the J.B. residence. Beginning at 3:27 p.m.,
     the records showed a series of calls involving the phones of Venegas and
26
     Antar, including two calls at 4:08 p.m.; another call at 4:23 p.m. lasting one
27   minute 50 seconds; and two more calls at 4:49 p.m., one of which lasted 51
     seconds. At 4:54 p.m., there was an outgoing call from Venegas’s phone to
28

                                           25
                                                                          18cv0118 BAS (BGS)
 1   Antar’s phone that accessed a cell tower about a quarter-mile from the
     Jewelers Exchange, where Venegas met Antar to swap the loot for money.
 2
 3          In addition, Antar’s computer was found to have several photographs
     taken by a smartphone on November 8, 2012 – the same day the J.B.
 4
     residence was burglarized – of a flat screen television. A forensic analysis
 5   of Antar’s computer showed someone had searched the Internet at about
     4:15 p.m. that same day concerning the same model of flat screen television
 6
     shown in the photographs. Also found on Antar’s computer were
 7   photographs of an equalizer and speaker equipment. Those photographs also
     were taken using a smartphone and were dated November 9, the day after
 8
     the J.B. burglary and the theft of the vehicle containing extensive stereo
 9   equipment.
10
           Based on this evidence, which is more than sufficient, we conclude
11   Antar was properly convicted on count 26 under a conspiracy theory. (See
     Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p.
12
     1135.)
13
           Counts 27-32:
14
15          Counts 27-32 all took place on November 13, 2012. In connection
     with count 27, E.M. testified she resided in a home located on Forester Lane
16
     in Chula Vista; that on this day she left home around 8:00 a.m. and returned
17   about 1:00 p.m. after bagging groceries for the poor; that on entering her cul-
     de-sac, she saw for the first time a light-colored Cadillac parked in front of a
18
     neighbor’s house; and that inside the Cadillac was a female with long dark
19   hair sitting in the driver’s seat and a male sitting next to the female.
20
            Once inside the residence, E.M. noticed the screen to the sliding glass
21   door had been opened and her two indoor cats, who normally greeted her on
     arrival, were “nowhere to be found.” As she opened the sliding glass door,
22
     E.M. heard a “squeak[ing]” sound coming from the laundry room area. On
23   investigation, she found a pet door on the laundry room door open about five
     inches. Panicked, E.M. also saw the door from the laundry room, which led
24
     outside, ajar.
25
            Inside the master bedroom, E.M. found items scattered on the floor
26
     “in disarray.” She found her jewelry box almost completely empty except
27   for a pair or two of “cheap earrings.” Also missing were her gym bag;
     money; and tie clips among other items. Like many other victims, E.M.
28

                                            26
                                                                          18cv0118 BAS (BGS)
 1         found kitchen knives in the area that had been ransacked during the break-in,
           including one knife on a counter near the master bathroom and another knife
 2
           on the floor, underneath clothing that had been pulled out of the walk-in
 3         closet.
 4
                  C.D. testified in connection with count 28 that she resided in a home
 5         located on Bonita View Drive in Bonita; that after being picked up at work
           that day by her husband, they approached their home and saw a white
 6
           Cadillac parked next to their driveway; and that C.D. immediately became
 7         concerned because a female with long hair was sitting in the driver’s seat
           and the female appeared to be nervous, as her hands were “shaking.”
 8
           According to C.D., as soon as she and her husband drove up, the Cadillac
 9         sped off.
10
                 Once inside the home, C.D. found items littered on her bedroom floor.
11         C.D. was “shock[ed]” by the condition of her bedroom. Items taken from
           the house included “a lot of jewelry” including some belonging to her
12
           mother, a Rolex watch, a graduation ring, as well as multiple purses and
13         clothes.
14
                  About three days after the break-in, C.D. met with detectives. Using a
15         photographic lineup, C.D. identified the female she had seen “shaking” in
           the Cadillac. The female was later identified as Aguirre. C.D. also
16
           identified the white Cadillac from another photograph. C.D. testified she
17         went to a property viewing in 2013, but was unable to identify any items that
           had been stolen from her home.
18
19               Aguirre recalled driving Venegas and Duron to this home in her
           Cadillac; and that they went inside the home while she waited in the car.
20
21                In connection with count 29, R.S. testified that his mother, M., resided
           in a home on Bonita View Drive in Bonita; that on this day, R.S. drove his
22
           mother home and when he opened the front door at about 6:30 p.m., he
23         immediately felt a “draft”; that on inspection, he found the sliding glass door
           in the dining room open; that when he went into his niece’s room, he saw
24
           her things had been pulled out of drawers and “thrown all over the floor”;
25         that he found his mother’s bedroom in the same condition as his niece’s
           bedroom; that his mother was missing jewelry; and that while they waited
26
           for police to arrive, they went outside and discovered the neighbor’s house
27         directly across the street (i.e., count 28) also had been burglarized.
28   ///

                                                 27
                                                                                18cv0118 BAS (BGS)
 1          Aguirre recalled the R.S. home. She testified she knocked on the
     front door and, when nobody answered, Venegas and Duron went inside
 2
     while she kept watch in her Cadillac. Shortly thereafter, Venegas and Duron
 3   returned with “bags” and “purses.” As Venegas and Duron were getting into
     Aguirre’s car, the neighbors who lived across the street came home.
 4
     According to Aguirre, Venegas instructed Aguirre to drive off.
 5
            J.M. testified in connection with count 30. J.M. resided at a home
 6
     located on Paseo Della Vista in Bonita; that he rented a portion of his home
 7   to J.St. and J.St.’s wife; that when J.M. returned home midday and went
     upstairs, he saw the door to J.St.’s room at the end of the hallway had been
 8
     broken; that when he went into his wife’s bedroom, he saw her things had
 9   been thrown on the floor; and, like many other homes burglarized during the
     conspiracy, he found a knife had been left in the area searched during the
10
     break-in. J.M. testified two of his watches were stolen.
11
            J.St. testified he and his wife were living in the J.M. residence on the
12
     day of the break-in; that their entrance was separate from the J.M. entrance;
13   that their entire unit had been “totally ransacked”; and that among the items
     taken from them was a $4,000 12-gauge shotgun that was a collector’s item.
14
15          Aguirre recalled the burglary of the J.M./J.St. residence. She testified
     that she went to the front door, knocked, and nobody answered. Venegas
16
     and Duron next entered the home and were inside for about 30 minutes. As
17   they were leaving the home, the owner arrived. Aguirre in response drove
     her Cadillac down a grassy hill and picked up Venegas and Duron, who had
18
     fled down the hill. Aguirre recalled an “antique shotgun” was taken from
19   this home.
20
            N.L. testified that, in connection with count 31, she resided in a home
21   located on Snaffle Bit Place in Bonita; that she left the house at about 2:15
     p.m. to pick up her children at school and returned at about 6:00 p.m.; and
22
     that when she pulled into the garage, she noticed cabinet doors open, a car
23   seat from her husband’s truck on the garage floor, and the door to her
     husband’s truck open. On inspection, N.L. saw some boxes in the bed of the
24
     truck, which had been full of sports memorabilia, open and their contents
25   disturbed.
26
           Scared, N.L. waited for her husband to arrive before going inside the
27   house. Once inside, they saw the kitchen window wide open and its screen
     removed. Missing from downstairs was a laptop computer. Upstairs, they
28

                                            28
                                                                          18cv0118 BAS (BGS)
 1         found the master bedroom had been “completely torn apart.” Among items
           taken from the upstairs were jewelry, including wedding rings and wedding
 2
           bands; her daughter’s iPod; and a backpack. As was the case in many of the
 3         homes burglarized during the conspiracy, N.L. found a kitchen knife on the
           bedroom floor, next to the nightstand.
 4
 5                In connection with count 32, D.C. testified that he resided in a home
           located on Sprinter Lane in Bonita; that at about 2:50 p.m. on this day, he
 6
           received a call from his alarm company that someone was inside the house;
 7         and that as a result of this “emergency,” he went home and found the screen
           covering the master bathroom window removed and the window, which was
 8
           “[c]losed at all times,” open.
 9
                 After police arrived and secured the home, D.C. went inside and like
10
           many other homes burglarized during the conspiracy, found it had been
11         “ransacked” and it looked “like a tornado went through [it].” Items stolen
           included a laptop computer; jewelry; and a pair of glasses.
12
13               Aguirre recalled the D.C. home from its gated doorway.
14
                  Phone records for counts 27-32 showed a series of calls that morning
15         between Fults’s and Venegas’s phones and later, between Venegas’s and
           Antar’s phones, including a call involving the latter two phones lasting one
16
           minute six seconds. Phone records further showed an incoming call from
17         Venegas’s phone to one of Aguirre’s phones at 12:38 p.m. that accessed a
           tower within a few hundred yards of the J.M./J.St. residence (count 30,
18
           ante); another series of calls about three-quarters of a mile from the C.D. and
19         R.S. residences (counts 28 and 29, respectively); and a call made at 4:01
           p.m. from Venegas’s phone to Antar’s phone lasting 54 seconds, which
20
           accessed a cell tower about a quarter-mile east of the Jewelers Exchange,
21         where Antar’s “store” was located and where Venegas and Antar would
           meet to exchange the loot for money.
22
23                 Based on this record, we conclude substantial evidence supports
           Antar's convictions on counts 27-32 under a conspiracy theory of vicarious
24
           liability. (See Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8
25         Cal.4th at p. 1135.)
26   ///
27   ///
28   ///

                                                 29
                                                                                18cv0118 BAS (BGS)
 1         Count 33 and 34:
 2
           The burglaries charged in counts 33 and 34 took place on November
 3   15, 2012. M.J. testified that, in connection with count 33, he was residing in
     a home located on Rio Vista Lane in Bonita; that when he returned home
 4
     from work that day at about 4:50 p.m. he noticed the front door was
 5   unlocked; that when he went through the front door, he heard a “crunching”
     sound under his feet; and that when he turned the light on, like many other
 6
     victims of the burglary conspiracy he saw the sliding glass door near the
 7   kitchen had been shattered.
 8
           On investigation, M.J. saw that “most of the drawers were either
 9   opened or thrown on the floor” in his daughter’s room and that her clothes
     “were scattered about.” In the master bedroom, he found a crowbar and
10
     shovel had been left near the bed, and many drawers from the dresser had
11   been opened and some thrown on the bed. Items stolen from the house
     included his wife’s 14–karat gold wedding band; an antique wedding band;
12
     and an iPad.
13
            Aguirre recalled this home from the trees and its garage. Aguirre
14
     stated Venegas and Duron entered this house while she waited in her
15   Cadillac.
16
            In connection with count 34, O.T. testified that she and her family
17   resided in a home located on Wheeling Lane in Bonita; that at about 1:00
     p.m. that day, she received a phone call from the alarm company informing
18
     her that the home alarm had been activated and that police had been
19   dispatched; and that she arrived home about 15 minutes later. After police
     cleared the home, O.T. went inside and, as was common in many of the
20
     homes burglarized during the conspiracy, found the sliding glass door to a
21   bedroom had been smashed with an object from the garden. Items stolen
     included a man’s gold watch; at least 15 pairs of earrings including some
22
     that were gold; and about $2,000 in cash that was in a briefcase, which also
23   was taken. In January 2014, O.T. went to a sheriff’s station and identified
     the stolen briefcase, which was empty.
24
25         Aguirre recalled knocking at the front door of this house, returning to
     the Cadillac, and Venegas and Duron going inside as she waited in her car.
26
27        Per Investigator Holmes, cell phone records for this date showed
     phone activity involving Venegas’s and Duron’s phone about a mile south of
28

                                           30
                                                                         18cv0118 BAS (BGS)
 1         the M.J. residence; about a mile and a half south of the O.T. home; and later,
           about a quarter-mile south of the Jewelers Exchange where Antar’s “store”
 2
           was located.
 3
                 Based on this evidence, we conclude Antar was properly convicted on
 4
           counts 32 and 33 under a conspiracy theory. (See Covarrubias, supra, 1
 5         Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
 6
                 Count 35:
 7
                  K.N. testified that on November 28, 2012, she and her family were
 8
           residing in a home located on Bronco Place in Bonita; that at about 9:30
 9         a.m., a neighbor called and informed K.N. her home alarm was sounding;
           that when K.N. arrived home with her husband at about 10:00 a.m., she was
10
           met by police; and that when they went inside, as was typical of many other
11         homes burglarized during the conspiracy, they found a rock on the floor of
           the master bedroom and the sliding glass door smashed. K.N. described the
12
           bedroom as being in disarray, with clothes thrown on the floor and drawers
13         and a jewelry box opened and emptied. Items taken from the home included
           not only jewelry, but also a suitcase that was kept in the closet; a leather bag;
14
           and a small box that had checks and other items inside.
15
                    Aguirre testified that, as she waited in her Cadillac in front of this
16
           home, she saw a neighbor watching her as he watered his lawn. Aguirre
17         heard an alarm sound and called Duron and Venegas, but neither answered.
           Concerned they would be caught, Aguirre drove her Cadillac about three or
18
           four houses down the street, out of sight from the neighbor. At some point,
19         another neighbor came outside and, according to Aguirre, “actually chased
           [Duron] and [Venegas]” down the street. Aguirre then received a phone call
20
           from Venegas instructing her to unlock her car doors. She saw Venegas and
21         Duron climb out of a backyard about two houses down from the Nicholas
           home. Aguirre picked them up and they sped off down some “back streets
22
           of . . . [the] Otay Ranch area.”
23
                  As she drove, Aguirre saw a police car traveling in the opposite
24
           direction. When the police car made a U-turn and began following the
25         Cadillac, Venegas told Aguirre not to stop. Aguirre entered a freeway and
           drove to an area near Southeast San Diego, where one of her friends lived.
26
           Aguirre ended up crashing her car as she was being pursued by police.
27         Although Venegas and Duron fled on foot, Aguirre stayed in the car because
28   ///

                                                  31
                                                                                  18cv0118 BAS (BGS)
 1         she was then about three months pregnant with Venegas’s child. As noted
           ante, Aguirre was arrested that same day.
 2
 3               In a search of her car, police found a “pink slip” that had been taken
           from the K.N. residence; and a handicap placard that had been taken from
 4
           the vehicle stolen from the P.F. residence (count 18, ante). Also found in
 5         Aguirre'’ car was a ring inscribed with the name, “[J.A.N.]”; a jewelry box;
           two pairs of gloves, including one pair of “mechanic-type” gloves; a safe; a
 6
           wallet; a camera; and three cell phones. A picture taken from one of
 7         Aguirre’s cell phones showed Venegas wearing some of the gold chains they
           had stolen from the L.L. home.
 8
 9                Cell phone records on this date showed an incoming call from one of
           Aguirre’s phones to Venegas’s phone at 10:45 a.m. that accessed a tower
10
           about a mile from the K.N. residence. There also was an outgoing and
11         incoming call to Venegas’s phone at 11:35 and 11:49 a.m., respectively, that
           accessed a tower in the same general area. At 12:24 p.m., there was an
12
           outgoing call from Venegas’s phone to Antar’s phone lasting 25 seconds;
13         and an incoming call from Antar’s phone to Venegas’s phone at 12:30 p.m.
           lasting 45 seconds. The 12:24 and 12:30 p.m. calls connected to a cell tower
14
           near where the 5 and 15 freeways intersected, in an area also known as
15         “Shelltown.”
16
                  Following the high-speed chase, an incoming call to Venegas’s phone
17         at 3:34 p.m. accessed a cell tower about a quarter-mile from the Jewelers
           Exchange, where Antar’s “store” was located. At 8:35 p.m. that night, there
18
           was an outgoing call from Duron’s phone to the phone of Montes, a one-
19         time conspiracy member.
20
                 On this record, we conclude ample evidence supports Antar’s
21         conviction on count 35 under a conspiracy theory. (See Covarrubias, supra,
           1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
22
23               Count 37:
24
                  C.Ma. testified that on March 11, 2013, she resided in a home located
25         on Del Mar Trails Road in San Diego; that on this day when she returned
           home and entered through the garage at about 4:00 p.m., she found “bits of
26
           glass splattered between the kitchen and the dining room area”; that the front
27         door was open about a foot; and that, like many other victims of the
28   ///

                                                 32
                                                                               18cv0118 BAS (BGS)
 1   residential burglary conspiracy, a sliding glass door had been shattered to
     gain entry. C.Ma. also saw a rock from their yard lying on the floor.
 2
 3          Upstairs, C.Ma. found two big drawers to her bureau open and empty.
     Missing from the drawers were jewelry she had collected for more than 30
 4
     years; a teak box that contained letters from her mother; and coins. As was
 5   common in the burglary conspiracy, C.Ma. found a pillowcase from a
     bedroom pillow missing. Other items taken included a laptop computer and
 6
     a gun owned by her husband.
 7
            Phone records from this date showed an incoming call to Fults’s cell
 8
     phone at 1:11 p.m. that accessed cell towers (because of a different
 9   technology used by one of the cell providers) anywhere from about a mile to
     within a few hundred yards of the C.Ma. residence. Beginning at 6:22 p.m.,
10
     the records also showed a series of calls between Venegas’s phone and the
11   phones of Antar and/or Fults.
12
             On this record, we conclude there is substantial evidence in
13   connection with count 37, when considered in light of the whole record, to
     support Antar’s first degree burglary conviction under a conspiracy theory of
14
     liability. (See Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8
15   Cal.4th at p. 1135.)
16
           Count 38:
17
            S.D. testified that on March 25, 2013, he lived in a home located on
18
     Amberglades Lane in San Diego; that after he returned home from lunch that
19   day, he found a kitchen knife lying on a doormat located just outside the
     garage door; and that on investigation, he found two safes from two separate
20
     closets and a revolver missing. Near one of the closets that had been
21   searched in the break-in, S.D – like so many other victims – found another
     kitchen knife. Also like many other victims, S.D. found glass from a door
22
     had been “shattered,” as if someone had “kicked” it in to gain entry into the
23   home.
24
            Besides the safes and revolver, other items stolen from the home
25   included jewelry; a jewelry box; and a computer. Later in 2013, S.D.’s wife
     identified some documents that had been taken during the burglary; one of
26
     the safes that contained the documents; and the revolver that had been inside
27   the safe.
28

                                           33
                                                                          18cv0118 BAS (BGS)
 1           Cell phone records from this date showed a series of calls between
     2:39 and 2:44 p.m. involving Venegas’s phone that accessed a cell phone
 2
     tower about half a mile west of the S.D. residence. At 3:48 p.m., there was
 3   an incoming call to Venegas’s phone from, and, at 4:02 p.m., there was an
     outgoing call from Venegas’s phone to, Antar’s phone, both of which
 4
     accessed a cell tower about a quarter of a mile from Fults’s residence. At
 5   5:08 p.m., the records showed Venegas’s phone received a call that accessed
     a cell tower about a quarter-mile from the Jewelers Exchange, where
 6
     Venegas would meet Antar and exchange the loot for money. At 6:58 p.m.,
 7   there were four outgoing calls from Venegas’s phone to Antar’s phone,
     including one call lasting one minute 13 seconds and another call lasting 34
 8
     seconds. At 7:18 p.m., there was another call from Venegas’s phone to
 9   Antar’s phone lasting 42 seconds, which accessed a cell tower about a half-
     mile east of the Jewelers Exchange.
10
11         On this record, we conclude there is more than sufficient evidence to
     support Antar’s conviction on count 38 under a conspiracy theory. (See
12
     Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p.
13   1135.)
14
           Count 39:
15
            C.G. testified that on April 2, 2013, he was living in a home located
16
     on Mustang Ridge Drive in the Carmel Valley area of San Diego; that he left
17   home that day at about 11:15 a.m. and returned at about 12:35 p.m.; that on
     entry, he found glass on the floor in the breakfast nook area; and that when
18
     he entered his home office located at the back of the home, like so many
19   other victims he found someone had used an item from outside (in this case,
     a stepping stone) to smash the glass in a dual pane door window to gain
20
     entry into the home. C.G. found an iPad missing from his office.
21
           After police arrived and cleared the house, C.G. went upstairs and
22
     found his nightstand drawer resting on the bed. Missing from the master
23   bedroom was a pearl necklace; a drawer from his late wife’s antique jewelry
     box; about $600 in cash; and a laptop computer.
24
25         Cell phone records on this date showed an incoming call from Antar’s
     phone to Venegas’s phone at 9:49 a.m. lasting one minute 13 seconds; and
26
     an incoming call to Fults’s phone at 10:25 a.m. that was connected to a
27   tower about a mile or two from the C.G. residence. At 1:30 p.m., there was
     an incoming call from Antar’s phone to Venegas’s phone lasting one minute
28

                                          34
                                                                        18cv0118 BAS (BGS)
 1   six seconds; at 3:39 p.m., there was an outgoing call from Venegas’s phone
     to Antar’s phone lasting 55 seconds; and at 5:16 p.m., there was an incoming
 2
     call from Antar’s phone to Venegas’s phone.
 3
             At 10:16 p.m., there was an incoming call from Antar’s phone to
 4
     Venegas’s phone that connected to a tower about a half to three-quarters of a
 5   mile from the Jewelers Exchange; at 10:20 p.m., there was an incoming call
     from Antar’s phone to Venegas’s phone lasting 35 seconds, which accessed
 6
     a cell tower about a third of a mile north of the Jewelers Exchange; at 10:24
 7   p.m., there was an outgoing call from Venegas’s phone to Antar’s phone
     also lasting for 35 seconds; and finally, at 10:30 p.m., there was an outgoing
 8
     call from Fults’s phone.
 9
           Based on this substantial evidence, we conclude Antar was properly
10
     convicted on count 39 under a conspiracy theory. (See Covarrubias, supra,
11   1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
12
           Count 40:
13
            E.Z. testified that on April 4, 2013, she resided in a home located on
14
     Pine Glen Lane in El Cajon; that when she and her young baby arrived home
15   at about 6:00 p.m., she climbed the stairs only to find a “little box” lying on
     the ground in the hallway; that she became frightened when she looked into
16
     her daughter’s room and saw all the dresser drawers open; and that when she
17   went into the master bedroom, she saw her dresser drawers open and found
     all of her jewelry, which she had collected for more than 18 years, missing.
18
     As a result of the burglary, E.Z. refused to remain living in the home.
19
            E.Z. twice went to a property viewing in an attempt to identify items
20
     taken during the break-in. As a result of the viewings, she identified a
21   handbag; a gold watch that belonged to her husband and a similar watch that
     belonged to her; her wallet and its contents; necklaces and bracelets;
22
     earrings; several crosses and a rosary; cuff links; and coins among other
23   items.
24
            Cell phone records from this date showed an outgoing call at 11:25
25   a.m. from Venegas’s phone to Antar’s phone lasting about one minute 36
     seconds. That particular call accessed a cell tower about three-quarters of a
26
     mile from the E.Z. residence. Phone records further showed calls between
27   the phones of Venegas and Antar at 12:19 and again at 12:42 p.m. The 12:42
     p.m. call accessed a cell tower about a half-mile away from the Jewelers
28

                                           35
                                                                          18cv0118 BAS (BGS)
 1         Exchange where, according to Aguirre and Montes, Venegas would meet
           Antar and exchange the loot for money.
 2
 3               What’s more, a photograph found on Antar’s computer taken on April
           4, 2013 – the same day as the E.Z. burglary – showed a ring resting on a
 4
           “gram scale” on a desk inside Antar’s office. From the photograph, it
 5         appeared someone was in the process of “weighing” the ring.
 6
                 In light of such evidence, we conclude Antar’s conviction on count 40
 7         was proper under a conspiracy theory. (See Covarrubias, supra, 1 Cal.5th at
           p. 890; Morante, supra, 20 Cal.4th at p. 433; Rodrigues, supra, 8 Cal.4th at
 8
           p. 1135.)
 9
                 Count 41:
10
11               W.R. testified that on April 16, 2013, he and his wife resided in a
           home located on Eton Court in Chula Vista; that around 2:30 p.m. that day,
12
           he received a telephone call from his children that a door to the home was
13         open; that when he arrived home, he found the door between the garage and
           kitchen completely broken from its frame; that he noticed his dog walked
14
           with a limp and appeared to have a lump on his head; and that right next to
15         the dog door was a “cleaning stick” W.R. typically used to clean the pool.
16
                  On inspection, W.R. found that the master bedroom had been
17         “completely tossed”; that the mattress was upside down; and that a safe kept
           in the closet had been torn from the wall and removed, ostensibly with either
18
           a crowbar or shovel, both of which had been left on the closet floor. The
19         contents of the safe included guns; jewelry; money; pictures; documents;
           and family mementos among other items. Also taken from the house were
20
           his daughter’s jewelry box; his children’s “piggy banks”; an iPad; cameras;
21         and video games. At a property viewing in summer 2013, W.R.’s wife,
           A.R., identified items taken from the home including their daughter’s
22
           jewelry box; some of their passports; their son’s baby teeth; watches;
23         ammunition; and some jewelry.
24
                  A.R. testified that she went to two property viewings in an attempt to
25         identify items stolen from their home. At the first viewing in 2013, she
           identified her wallet and its contents and a name tag she used for work. At
26
           the second property viewing in early 2014, after police searched Antar’s
27         “store,” she identified several items of jewelry including pearls; rubies that
28   ///

                                                 36
                                                                                18cv0118 BAS (BGS)
 1         had been removed from a gold setting; a locket; and earrings. A.R. further
           testified she knew Venegas because he was her nephew.
 2
 3                Phone records from this date showed two incoming calls to Fults’s
           phone at 1:01 and 1:02 p.m., both of which accessed a cell tower about a
 4
           quarter-mile north of the W.R. residence. Another call within the same
 5         general time frame involving Venegas’s phone accessed a tower about a
           mile east of the W.R. home. At 1:41 and 3:03 p.m., there were incoming
 6
           calls to Venegas's phone from Antar’s phone; and at 3:55 p.m., there was an
 7         outgoing call from Venegas’s phone to Antar’s phone lasting 35 seconds. At
           4:30 p.m., there was an incoming call to Fults’s phone that accessed a cell
 8
           tower about a quarter-mile west of the Jewelers Exchange. Near the same
 9         time, there was activity involving Venegas’s phone that again accessed a cell
           tower about a quarter of a mile away from the Jewelers Exchange.
10
11               This evidence is more than sufficient to support Antar’s conviction on
           count 41 under a conspiracy theory. (See Covarrubias, supra, 1 Cal.5th at p.
12
           890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
13
                 Count 42:
14
15               Harvey H.K. testified that on April 18, 2013, he resided in a home
           located on Willowmere Lane in the Carmel Valley area of San Diego; that
16
           during the night while on vacation, San Diego police called and informed
17         him the residence had been burglarized; and that in response, H.K. called his
           son who lived about a mile away. On inspection, H.K.’s son found the
18
           garage door open and police at the residence.
19
                  Again, like so many other homes burglarized during the conspiracy,
20
           entry into the H.K. home was made through the back of the house by
21         “smash[ing]” a window. Also like most, if not all, of the other burglaries,
           the master bedroom had been “torn apart” during the break-in. Items taken
22
           from the home included a safe weighing about a 100 pounds that had been in
23         the closet in the master bedroom. The contents of the safe included family
           passports and jewelry among other items.
24
25                Also stolen was H.K.’s wife’s car. When police found the car in
           Pacific Beach, its motor was running and its doors were open. Police
26
           tracked the car to H.K. When police went to the family home, it was then
27         they discovered the home had been burglarized. In summer 2013, police
28   ///

                                                37
                                                                              18cv0118 BAS (BGS)
 1         notified H.K. his safe had been found, including some of its contents such as
           passports and the pink slips to various cars.
 2
 3               Cell phone records from this date showed an outgoing call from
           Venegas’s phone to Antar’s phone at 1:28 p.m. lasting one minute seven
 4
           seconds, which accessed a cell tower about two and a half miles north of the
 5         H.K. residence.
 6
                 We conclude this evidence, when considered in light of the record as a
 7         whole, supports Antar’s conviction on count 42 under a conspiracy theory.
           (See Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at
 8
           p. 1135.)
 9
                 Count 43:
10
11                C.Mc. testified that in April 2013, she resided in a home located on
           Central Avenue in Bonita; that on April 1, she left at about 9:50 a.m. and
12
           returned about an hour later; that on returning, she found a “cupboard” open
13         in the garage; that when she went inside the home, she found all the drawers
           in the kitchen had been opened and the back door “propped open” with a
14
           “big candleholder” from the patio; and that she immediately left the
15         residence and called police.
16
                  After police secured the home, C.Mc. went back inside and found the
17         doorknob to the laundry room door bent, ostensibly as a result of the door
           being pried open. Upstairs in the bedroom, C.Mc., like so many if not all
18
           other homes burglarized during the conspiracy, found it had been
19         “ransacked.” C.Mc. testified that many pieces of family jewelry, including
           items she and her husband had each received from their parents, was stolen.
20
21                 On April 22, C.Mc.’s home was broken into a second time. At about
           3:07 p.m. that day, her husband called and informed her the alarm company
22
           had contacted a neighbor because their alarm was sounding. When C.Mc.
23         returned home, she saw a computer and television had been unplugged.
           Missing from the bedroom was jewelry that had not been taken during the
24
           first break-in and original “Barbie” and “Ken” collectible dolls that she
25         stated were “worth quite a bit” of money. As was common in many of the
           other homes burglarized during the conspiracy, C.Mc. found a pillowcase
26
           from a bedroom pillow missing and a “butcher knife” from the kitchen lying
27         on her bed.
28   ///

                                                38
                                                                              18cv0118 BAS (BGS)
 1          C.Mc. attended two property viewings at a sheriff's station. She
     identified a bracelet and a pearl necklace that had been taken during the two
 2
     break-ins.
 3
           Cell phone evidence for this date included more than 63 slides
 4
     prepared by investigator Holmes involving cell phones used in the
 5   conspiracy that connected to cell towers near such locations as the Jewelers
     Exchange; the Venegas residence; the Fults residence; and the C.Mc.
 6
     residence in Bonita.
 7
           In light of this substantial evidence, we conclude Antar was properly
 8
     convicted on count 43 under a conspiracy theory. (See Covarrubias, supra, 1
 9   Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
10
           Count 44:
11
           M.D. testified that on April 23, 2013, he resided in a home located on
12
     Mountain Pass Road in San Diego; and that at about 3:00 or 4:00 p.m. that
13   day, his girlfriend returned to the home and found its back door had been
     “smashed” and glass “everywhere.” M.D. immediately came home and met
14
     police. On inspection, M.D. saw another window had been smashed and its
15   screen removed.
16
            After the home had been secured, M.D. went inside and found it had
17   been “trashed”; that inside the master bedroom, “everything” had been gone
     through and thrown about, including the mattress; that a storage chest had
18
     been smashed against a wall, damaging both the floor tile and the wall; and
19   that in several of the rooms, things had been taken out and thrown on the
     floor. Missing from the home was a safe and its contents including a firearm
20
     and jewelry. According to M.D., police later recovered papers that also had
21   been in the safe.
22
            Cell phone records from this date showed Fults’s phone accessed a
23   cell tower about a half-mile north of the M.D.’s residence. At 1:24 p.m.,
     Venegas’s phone made an outgoing call that accessed a cell tower in the
24
     same general location as the tower previously accessed by Fults’s phone. At
25   2:36 p.m., there was an outgoing call from Venegas’s phone to Antar’s
     phone lasting 32 seconds. At 2:40 p.m., there was an incoming call to
26
     Venegas’s phone from Antar’s phone lasting 38 seconds, which accessed a
27   tower about a mile east of the Jewelers Exchange where Antar’s “store” was
     located.
28

                                           39
                                                                         18cv0118 BAS (BGS)
 1         In light of such substantial evidence, we conclude Antar was properly
     convicted on count 44 under a conspiracy theory. (See Covarrubias, supra,
 2
     1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
 3
           Count 45:
 4
 5         J.Stu. testified that on May 8, 2013, she resided in a home located on
     Helix Street in Spring Valley; that when she came home from work at about
 6
     7:30 p.m., she discovered her bedroom window had been pried open and her
 7   screen had been cut and removed from the window; that everything inside
     her bedroom had been “tossed” about; that 12 jewelry boxes containing
 8
     jewelry, coins from around the world, and a knife collection, had been taken;
 9   and that three pillowcases were missing from her pillows. In summer 2013
     and again in early 2014, J.Stu. went to a sheriff’s station and identified items
10
     taken from her home including a necklace and bracelet; a gold pin; a travel
11   bag; an arrowhead she had found while hiking; and some of the jewelry
     boxes – albeit emptied.
12
13         Cell phone records for this day showed several calls between the
     phones of Venegas and Antar, including at 1:28 p.m. lasting 37 seconds; at
14
     1:45 and another at 1:46 p.m., the latter of which lasted 41 seconds; and at
15   1:56 p.m. lasting 34 seconds. The call at 1:56 p.m. accessed a cell tower
     located about a quarter-mile from the Jewelers Exchange. At 4:14 p.m.,
16
     Venegas’s phone made an outgoing call to Antar’s phone lasting 25 seconds.
17   This call connected to a cell tower about a quarter-mile southwest of the
     Jewelers Exchange.
18
19         From the foregoing, we conclude substantial evidence supports
     Antar’s conviction on count 45 under a conspiracy theory. (See
20
     Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p.
21   1135.)
22
           Count 46:
23
            B.C. testified that on May 13, 2013, he was residing at a home located
24
     on Helix Street in Spring Valley; that when he arrived home after picking up
25   his son from school, he saw “tire tracks” across his front lawn and two fruit
     trees knocked down; that when he went to the backyard, he saw the French
26
     doors to his bedroom open; and that from the outside, he could see the
27   contents of his bedroom had been “strewn about.” On investigation, B.C.
     found the gun safe inside his bedroom, which weighed about 400 pounds,
28

                                            40
                                                                           18cv0118 BAS (BGS)
 1   had been stolen. Items inside the safe included a rifle; shotgun; a handgun;
     ammunition; personal documents; about 35 silver coins that both he and his
 2
     children – using their birthday money – had collected; photographs; and his
 3   wife’s jewelry.
 4
            About a month after the break-in, B.C. went to a sheriff’s station and
 5   identified “some loose articles” that had been inside the safe. In January
     2014, B.C.’s wife went to another property viewing and identified a
 6
     “Batman 50th anniversary commemorative” silver coin that also had been
 7   inside the safe.
 8
           Cell phone records for that day showed a call at 11:16 a.m. involving
 9   Venegas’s phone, which accessed a cell tower about a mile away from the
     B.C. residence. At 3:36 p.m., there was an outgoing call from Venegas’s
10
     phone to Antar’s phone lasting three minutes 26 seconds.
11
           Based on this evidence, when considered in light of the record as a
12
     whole, we conclude Antar’s conviction on count 46 was proper under a
13   conspiracy theory. (See Covarrubias, supra, 1 Cal.5th at p. 890; Rodrigues,
     supra, 8 Cal.4th at p. 1135.)
14
15         Count 47:
16
             S.C. testified that on June 21, 2013, she was residing in a home
17   located on Cypress Del Mar in San Diego; that at about 1:45 p.m. that
     afternoon, her alarm company called and informed her that a sensor on the
18
     front door had been activated; that when she arrived home about 10 minutes
19   later, she walked into her living room and saw her laptop lying on the couch,
     which she stated was “impossible”; and that the glass door in the dining
20
     room was open and the blinds were blowing from the wind. In the kitchen,
21   S.C. found a broken window, glass everywhere, and a footprint on the
     countertop.
22
23          In the master bedroom, S.C. found all the drawers open, with some
     turned upside down on the ground. Missing from the bedroom were jewelry;
24
     an iPad; watches including a Rolex taken from a desk; a rifle; antique coins;
25   a duffle bag; and cash in different currencies. Like many others victimized
     in the burglary conspiracy, S.C. found a knife had been moved from her
26
     kitchen onto a table.
27
28

                                           41
                                                                         18cv0118 BAS (BGS)
 1         Cell phone records from this date showed at 1:29 p.m. Venegas’s
     phone received an incoming call that accessed a cell tower about three-
 2
     quarters of a mile west of the S.C. home. At 3:53 p.m., Venegas’s phone
 3   received an incoming call that accessed a tower about a quarter-mile west of
     the Jewelers Exchange where, according to his coconspirators, Venegas
 4
     would meet Antar and exchange the loot for money.
 5
           In light of this substantial evidence, we conclude Antar’s conviction
 6
     on count 47 was proper under a conspiracy theory. (See Covarrubias, supra,
 7   1 Cal.5th at p. 890; Rodrigues, supra, 8 Cal.4th at p. 1135.)
 8
           Count 48:
 9
            C.B. testified that on July 19, 2013, she lived in a home located on
10
     Overpark Road in the Carmel Valley area of San Diego; that she left her
11   home at about 10:00 a.m. and that when she returned at about 12:00 p.m., a
     police car and her neighbors were waiting outside her home; that after her
12
     home was secured, she went inside and found entry into the home had been
13   made from the back patio through a sliding glass door, which like so many
     other homes that had been burglarized during the conspiracy, had been
14
     smashed “into tiny little pieces”; and that, also like nearly all of the other
15   homes burglarized during the conspiracy, the bedrooms had been
     “ransacked” and everything had been “dumped” on the floor. C.B. also
16
     found a kitchen knife in her walk-in closet and another knife on a bed in a
17   guest bedroom.
18
            C.B. testified that all of her jewelry had been dumped into a shopping
19   bag, which she found sitting on the bedroom floor. Although none of her
     jewelry had been stolen, C.B. lost some Canadian coins she kept in the
20
     office.
21
           Cell phone records for this day showed two outgoing calls from
22
     Venegas’s phone at 10:14 and 10:21 a.m. Both calls accessed a cell tower
23   about three-quarters of a mile from the C.B. residence. At 12:06 p.m., there
     was an incoming call from Antar’s phone to Venegas’s phone lasting 13
24
     seconds.
25
            Subsequent DNA analysis of a right shoe found down a hill behind the
26
     C.B. home showed Venegas was included as a possible major contributor
27   and was also included as a minor contributor to a right glove that was found
     on a cinderblock wall near the home.
28

                                           42
                                                                          18cv0118 BAS (BGS)
 1                In light of such evidence, when considered in light of the whole
            record, we conclude Antar’s conviction on count 48 was proper under a
 2
            conspiracy theory. (See Covarrubias, supra, 1 Cal.5th at p. 890; Morante,
 3          supra, 20 Cal.4th at p. 433; Rodrigues, supra, 8 Cal.4th at p. 1135.)
 4
                  Count 49:
 5
                   As noted, the amended information alleged 157 overt acts that were
 6
            committed in San Diego County in connection with the conspiracy. Based
 7          on the evidence summarized ante in connection with each of the above
            counts, we conclude there is more than sufficient evidence to show Antar
 8
            and Venegas, along with Duron and/or Fults, “positively or tacitly came to a
 9          mutual understanding to commit” the crime of first degree residential
            burglary, or attempted residential burglary (see Rodrigues, supra, 8 Cal.4th
10
            at p. 1135), as evidenced through their “conduct, relationship, interests, and
11          activities” both before and during the conspiracy (see ibid.).
12
                   This same evidence further shows that at least one such individual
13          committed at least one (if not all) of the overt acts in furtherance of the
            residential burglary conspiracy. (See Rodrigues, supra, 8 Cal.4th at p. 1135;
14
            see also People v. Swain (1996) 12 Cal.4th 593, 600 [noting a conspiracy
15          requires two or more persons agreeing to commit a crime, along with the
            commission in California of an overt act by at least one of these persons in
16
            furtherance of the conspiracy]; § 182, subd. (a)(1).) Thus, we conclude
17          Antar’s conviction on count 49 was supported by substantial evidence. (See
            Covarrubias, supra, 1 Cal.5th at p. 890.)
18
19   (Lodgment No. 1, ECF No. 12-1 at 12-70.)
20   III.   PROCEDURAL BACKGROUND
21          On July 10, 2015, the San Diego County District Attorney’s Office filed an
22   Amended Information charging Sami Hanna Antar and three other defendants with forty-
23   six counts of first degree burglary (counts 1-13, 15-21, and 23-48), two counts of
24   attempted burglary (counts 14 and 22), and one count of conspiracy to commit residential
25   burglary (count 49). (Lodgment No. 9, ECF No. 12-9 at 123-61.) Antar was also
26   charged with possession of stolen property (count 50). (Id. at 154.) Following a jury
27   trial, the trial court granted a motion made pursuant to Penal Code § 1118.1 and
28   dismissed counts 10, 21 and 36. (Lodgment No. 29, ECF No. 12-29 at 121.) Antar was

                                                  43
                                                                                18cv0118 BAS (BGS)
 1   acquitted of count 25 but was convicted of all the remaining counts. (Lodgment No. 10,
 2   ECF No. 12-9 at 89-93.) He was sentenced to twenty-two years and eight months in
 3   prison. (Id. at 89.)
 4         Antar appealed his conviction to the California Court of Appeal, Fourth Appellate
 5   District. (Lodgment Nos. 5-7, ECF Nos. 12-5 – 12-7.) The state appellate court affirmed
 6   Antar’s convictions in a 2-1 decision. Justice O’Rourke dissented. (Lodgment No. 1,
 7   ECF No. 12-1.)
 8         Antar filed a Petition for Review in the California Supreme Court. (Lodgment No.
 9   2.) The California Supreme Court denied the Petition without citation of authority.
10   (Lodgment No. 3, ECF No. 12-3.)
11         Antar then filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
12   in this Court on January 18, 2018. (ECF No. 1.) Respondent filed an Answer and
13   lodgments on May 17, 2018. (ECF Nos. 11-12.) Antar filed a Traverse on June 18,
14   2018. (ECF No. 16.)
15   IV.   DISCUSSION
16         Antar alleges there was insufficient evidence to convict him of residential burglary,
17   attempted residential burglary and conspiracy to commit residential burglary. (Pet., ECF
18   No. 1. at 6.) Respondent contends the state court’s denial of the claim was neither
19   contrary to, nor an unreasonable application of, clearly established Supreme Court law.
20   (Answer, ECF No. 11.)
21         A. Standard of Review
22         This Petition is governed by the provisions of the Antiterrorism and Effective
23   Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320 (1997).
24   Under AEDPA, a habeas petition will not be granted with respect to any claim
25   adjudicated on the merits by the state court unless that adjudication: (1) resulted in a
26   decision that was contrary to, or involved an unreasonable application of clearly
27   established federal law; or (2) resulted in a decision that was based on an unreasonable
28   determination of the facts in light of the evidence presented at the state court proceeding.

                                                   44
                                                                                  18cv0118 BAS (BGS)
 1   28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 8 (2002). In deciding a state prisoner’s
 2   habeas petition, a federal court is not called upon to decide whether it agrees with the
 3   state court’s determination; rather, the court applies an extraordinarily deferential review,
 4   inquiring only whether the state court’s decision was objectively unreasonable. See
 5   Yarborough v. Gentry, 540 U.S. 1, 4 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th
 6   Cir. 2004).
 7         A federal habeas court may grant relief under the “contrary to” clause if the state
 8   court applied a rule different from the governing law set forth in Supreme Court cases, or
 9   if it decided a case differently than the Supreme Court on a set of materially
10   indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant
11   relief under the “unreasonable application” clause if the state court correctly identified
12   the governing legal principle from Supreme Court decisions but unreasonably applied
13   those decisions to the facts of a particular case. Id. Additionally, the “unreasonable
14   application” clause requires that the state court decision be more than incorrect or
15   erroneous; to warrant habeas relief, the state court’s application of clearly established
16   federal law must be “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 75
17   (2003). The Court may also grant relief if the state court’s decision was based on an
18   unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2).
19         Where there is no reasoned decision from the state’s highest court, the Court
20   “looks through” to the last reasoned state court decision and presumes it provides the
21   basis for the higher court’s denial of a claim or claims. See Ylst v. Nunnemaker, 501 U.S.
22   797, 805-06 (1991). If the dispositive state court order does not “furnish a basis for its
23   reasoning,” federal habeas courts must conduct an independent review of the record to
24   determine whether the state court’s decision is contrary to, or an unreasonable application
25   of, clearly established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th
26   Cir. 2000) (overruled on other grounds by Andrade, 538 U.S. at 75-76); accord Himes v.
27   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). Clearly established federal law, for
28   ///

                                                  45
                                                                                  18cv0118 BAS (BGS)
 1   purposes of § 2254(d), means “the governing principle or principles set forth by the
 2   Supreme Court at the time the state court renders its decision.” Andrade, 538 U.S. at 72.
 3         B. Analysis
 4         Although Antar never entered any of the burglarized houses, he was convicted of
 5   forty-two counts of residential burglary and two counts of attempted residential burglary
 6   via a charged conspiracy to commit residential burglary theory. (Lodgment No. 10, ECF
 7   No. 12-10 at 211-57.) Antar does not contend there was insufficient evidence to establish
 8   that the homes in question were burglarized by his codefendants or that there was
 9   insufficient evidence his codefendants conspired to commit those burglaries. Nor does he
10   challenge his conviction for possession of stolen property. Rather, Antar contends there
11   was insufficient evidence to establish he was either a member of the conspiracy or that he
12   aided and abetted the burglaries. (Pet., ECF No. 1 at 6.) Respondent contends the state
13   court’s resolution of Antar’s claims are neither contrary to, nor an unreasonable
14   application of, clearly established Supreme Court law. (Answer, ECF No. 11-1 at 46-60.)
15         The Due Process Clause of the Constitution guarantees defendants the right to be
16   convicted only upon proof of every element of a crime beyond a reasonable doubt. Juan
17   H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005) (citing In re Winship, 397 U.S. 358, 364
18   (1970)). On federal habeas corpus review of a conviction on sufficiency of evidence
19   grounds, however, a petitioner “faces a heavy burden” to establish a due process
20   violation. Id. In assessing a sufficiency of the evidence claim, a state court must apply
21   the standard announced by the Supreme Court in Jackson v. Virginia, “whether, after
22   viewing the evidence in the light most favorable to the prosecution, any rational trier of
23   fact could have found the essential elements of the crime beyond a reasonable doubt.”
24   Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). While
25   circumstantial evidence can be sufficient to support a conviction, “[s]peculation and
26   conjecture cannot take the place of reasonable inferences and evidence . . . .” Juan H.,
27   408 F.3d at 1279; see also Maquiz v. Hedgpeth, 907 F.3d 1212, 1217-18 (9th Cir. 2018);
28   United States v. Lewis, 787 F.2d 1318, 1323 (9th Cir. 2000) (“mere suspicion or

                                                  46
                                                                                 18cv0118 BAS (BGS)
 1   speculation cannot be the basis for logical inferences”). Moreover, under AEDPA “the
 2   standards of Jackson are applied ‘with an additional layer of deference,’ requiring the
 3   federal court to determine ‘whether the decision of the [state court] reflected an
 4   “unreasonable application of” Jackson . . . to the facts of this case.’” Maquiz, 2018 WL
 5   5780729 at *4 (internal citations omitted). A federal habeas court must “mindful of ‘the
 6   deference owed to the trier of fact and, correspondingly, the sharply limited nature of
 7   constitutional sufficiency review.’” Juan H., 408 F.3d at 1274 (quoting Wright v. West,
 8   505 U.S. 277, 296-97 (1992)). Deference under AEDPA, however, “does not imply
 9   abandonment or abdication of judicial review.” Miller-El v. Cockrell, 537 U.S. 322, 340
10   (2003).
11         In determining whether sufficient evidence has been presented, the Court refers to
12   the elements of the crime as defined by state law. See Jackson, 443 U.S. at 324, n. 16;
13   Juan H., 408 F.3d at 1276. In the present case, because the state appellate court found
14   there was substantial evidence presented at trial establishing Antar’s membership in a
15   conspiracy to commit residential burglary, and that he was therefore guilty of all the
16   burglary counts, the Court will first address the sufficiency of evidence for the conspiracy
17   conviction.
18         1. Sufficiency of Evidence of Conspiracy to Commit Burglary
19         Both parties agree that under California law, “[a] conviction of conspiracy requires
20   proof that the defendant and another person had the specific intent to agree or conspire to
21   commit an offense, as well as the specific intent to commit the elements of that offense,
22   together with proof of the commission of an overt act ‘by one or more of the parties to
23   such agreement’ in furtherance of the conspiracy.” People v. Morante, 20 Cal. 4th 403,
24   416 (1999); People v. Vega-Robles, 9 Cal. App. 5th 382, 420 (2017). “Conspiracy is a
25   specific intent crime requiring both an intent to agree or conspire and a further intent to
26   commit the target crime or object of the conspiracy. It is a dual mental state.” People v.
27   Iniguez, 96 Cal. App. 4th 75, 78 (2002) (footnote omitted). A defendant need not,
28   however, intend to commit the target crime himself. Rather, he must intend that one or

                                                   47
                                                                                  18cv0118 BAS (BGS)
 1   more of the members of the conspiracy commit the target crime. CALCRIM No. 415. In
 2   this case, the target crime was residential burglary. A person commits the crime of
 3   residential burglary when he or she enters a house with the intent to commit a theft or
 4   felony. Cal. Penal Code § 459 (West 2018).
 5         “To prove an agreement, it is not necessary to establish the parties met and
 6   expressly agreed [to commit the target offense].” People v. Vu, 143 Cal. App. 4th 1009,
 7   1025 (2006). “The evidence is sufficient if it supports an inference that the parties
 8   positively or tacitly came to a mutual understanding to commit a crime.” People v.
 9   Prevost, 60 Cal. App. 4th 1382, 1399 (1998). The existence of a conspiracy “may be
10   proved through circumstantial evidence inferred from the conduct, relationship, interests,
11   and activities of the alleged conspirators before and during the alleged conspiracy.” Id.
12         “It is settled that mere association and suspicion of criminal conduct is not enough
13   to establish a conspiracy or even an agreement; there must be some evidence to
14   demonstrate that the association is also a conspiracy.” People v. Tran, 215 Cal. App. 4th
15   1207, 1221 (2013). Neither “knowing that a person’s products or services are being used
16   for a criminal purpose,” People v. Powers-Monachello, 189 Cal. App. 4th 400, 419
17   (2010), nor “a defendant’s mere acceptance of the benefits of a criminal activity after it
18   has occurred,” People v. Hardeman, 244 Cal. App. 2d 1, 52-52 (1966), is sufficient by
19   itself to establish a defendant’s participation in a conspiracy. However, “[w]here there is
20   some evidence that a person participated in committing the target offense or had an
21   interest in its commission, such evidence together with evidence of association can be
22   sufficient to support an inference of a conspiracy to commit that offense.” Tran, 215 Cal.
23   App. 4th at 1221-22; Prevost, 60 Cal. App. 4th at 1400, quoting People v. Hardeman,
24   244 Cal. App. 2d 1, 41 (1966).
25         This Court is required to determine whether the state appellate court’s decision
26   affirming Antar’s conviction was an unreasonable application of Jackson, that is, whether
27   the state court unreasonably determined that, viewing the evidence in the light most
28   favorable to the prosecution, and all reasonable inferences that may be drawn from this

                                                  48
                                                                                 18cv0118 BAS (BGS)
 1   evidence, “any rational trier of fact could have found the essential elements of the crime
 2   beyond a reasonable doubt.” Jackson, 443 U.S. at 319. In other words, to survive a due
 3   process challenge, the record of conviction must support the state court’s determination
 4   that sufficient evidence was presented to allow any reasonable fact finder to conclude
 5   that: (1) Antar had the specific intent to agree and did agree to commit residential
 6   burglary, (2) Antar had the specific intent to commit the residential burglary himself or
 7   the specific intent that a member of the conspiracy commit burglary; and (3) an overt act
 8   in furtherance of the conspiracy was committed by one or more of the members of the
 9   conspiracy. Id.; Morante, 20 Cal. 4th at 416; CALCRIM No. 415
10         The prosecution presented both direct and circumstantial evidence sufficient to
11   establish Venegas, Duron and Fults were in a conspiracy to commit residential burglary,
12   that is, they “had the specific intent to agree or conspire to commit [residential
13   burglaries], as well as the specific intent to [enter each of the homes with the intent to
14   steal property],” and that one or more of them committed an overt act in furtherance of
15   the conspiracy. Vega-Robles, 9 Cal. App. 5th at 420. Montes testified Duron approached
16   him in mid-August of 2012 and asked Montes drive Duron and Venegas around so they
17   could scout houses for residential burglaries. (Lodgment No. 16, ECF No. 12-16 at 59.)
18   Montes drove Venegas and Duron to various houses which they burglarized and shared in
19   some of the proceeds of the burglaries. (Id. 75-98.) At trial, Montes identified some of
20   the houses he helped burglarize as well as various items that were stolen from those
21   houses. (Id.) Near the end of August 2012, Montes was stopped by police and his car
22   was searched. Jewelry from some of the burglaries and a pawn receipt for some stolen
23   jewelry were found in his car. (Id. at 99-101.) He was arrested in April of 2013 and later
24   began cooperating with police. (Id. at 105-06.)
25         Aguirre testified about the residential burglaries she participated in with Venegas,
26   Montes and Duron beginning in July of 2012 and continuing until her arrest in November
27   of that year. (Lodgment No. 25, ECF No. 12-25 at 124-88.) Aguirre acted as a driver
28   and a lookout; she also entered at least one of the houses and stole items from it. (Id.)

                                                   49
                                                                                  18cv0118 BAS (BGS)
 1   She identified many of the houses she helped burglarize as well as items that were taken
 2   from the homes. (Id.) She also testified she and Venegas would communicate via text
 3   and cell phone during the burglaries about which doors she should knock on to determine
 4   whether anyone was home, where she was parked and at least once to ask why he was
 5   taking so long inside a house. (Lodgment No. 26, ECF No. 12-26 at 15.)
 6         Having established there was a conspiracy to commit residential burglary among
 7   Venegas, Duron and Fults, the prosecution sought to tie Antar to it. District Attorney
 8   Investigator Don Holmes testified regarding the cell phone evidence. The records
 9   showed calls between Venegas’s phone and Antar’s phone, many of which were made
10   before and/or after each burglary. (Lodgment No. 23, ECF No. 12-23 at 157-96, ECF
11   No. 12-24 at 8-86; ECF No. 12-25 at 26-113.) The cell phone evidence also showed that
12   Venegas’s phone was downtown near Antar’s shop after many of the burglaries. (Id.) In
13   addition, jewelry from some of the burglaries was found at Antar’s shop and photos of
14   some of the stolen jewelry was found on Antar’s computer. (Lodgment No. 19, ECF No.
15   12-19 at 111-26; Lodgment No. 20, ECF No. 12-20 at 95-101; Lodgment No. 21, ECF
16   No. 12-21 at 81-85, 111-12; Lodgment No. 22, ECF No. 12-22 at 96-97; Lodgment No.
17   23, ECF No. 12-23 at 128-29; Lodgment No. 25, ECF No. 12-25 at Lodgment No. 28,
18   ECF No. 12-28 at 86-98, 121-48, 135, 174-75.) The photos were taken on the same dates
19   as the burglary of the home from which the jewelry was taken. (Id.) Police also found
20   evidence of searches conducted on Antar’s computer regarding the value of the same
21   kind of electronics stolen during the burglaries. (Lodgment No. 27, ECF No. 12-27 at
22   179-84; Lodgment No. 28, ECF No. 12-28 at 135.) In addition, testimony from Montes
23   and Aguirre established that after the burglaries they participated in, Venegas texted or
24   called Antar, they would drive downtown to Antar’s shop, Venegas would enter the
25   building where Antar’s shop was located and return with cash. (Lodgment No. 16, ECF
26   No. 12-16 at 77-82; Lodgment No. 25, ECF No. 12-25 at 131, 139-42.) Finally, Aguirre
27   testified that she, Venegas, and Duron drove a car stolen during one of the burglaries to
28   ///

                                                  50
                                                                                18cv0118 BAS (BGS)
 1   Antar’s home where Venegas and Duron talked to each other about stripping the car and
 2   selling the parts to Antar. (Lodgment No. 25, ECF No. 12-25 at 169-71.)
 3         As discussed above, there is no question that Venegas, Duron and Fults
 4   specifically intended to agree to commit residential burglary, specifically intended that
 5   one or more of them commit residential burglary, and that one of them committed an
 6   overt act in furtherance of the conspiracy. The issue presented to this Court is whether,
 7   resolving all reasonable inferences in favor of the prosecution, any rational trier of fact
 8   could have concluded on this record that Antar specifically intended to agree to commit
 9   residential burglaries with Venegas and/or other people and that he specifically intended
10   that one or more members of the conspiracy commit residential burglary. Inferences
11   made from the facts must be not only reasonable but must be supported by evidence in
12   the record. See Walters, 45 F.3d at 1358.
13         The crime of conspiracy fixes the point of criminal liability at the point of
14   agreement, not the point of the commission of the target crime. People v. Swain, 12 Cal.
15   4th 593, 600 (1996). “A conspiracy is not necessarily a single event which unalterably
16   takes place at a particular point in time when the participants reach a formal agreement; it
17   may be flexible, occurring over a period of time and changing in response to changed
18   circumstances.” People v. Vargas, 91 Cal. App. 4th 506, 555 (2001) quoting People v.
19   Jones, 180 Cal. App. 3d 509, 517 (1986). Here, the direct and circumstantial evidence
20   presented at trial, and the reasonable inferences that could be drawn from that evidence,
21   was sufficient to establish beyond a reasonable doubt that Antar entered into a
22   conspiracy, the object of which was for Venegas and his crew to commit residential
23   burglaries and for Antar to fence the proceeds from those burglaries. As noted above,
24   “[t]he existence of a conspiracy “may be proved through circumstantial evidence inferred
25   from the conduct, relationship, interests, and activities of the alleged conspirators before
26   and during the alleged conspiracy.” Prevost, 60 Cal. App. 4th at 1399. Antar’s conduct
27   of repeatedly communicating with Venegas by phone while Venegas was in close
28   proximity to the location of the burglaries and close in time to when the burglaries were

                                                   51
                                                                                  18cv0118 BAS (BGS)
 1   committed, as well as Venegas’s repeated visits to Antar’s business to pawn the proceeds
 2   of the burglaries could lead a rational juror to conclude that Antar had agreed conspired
 3   with Venegas for Venegas and his crew to commit residential burglaries and for Antar to
 4   fence the stolen property. In addition, the presence of photographs of the stolen property
 5   on Antar’s computer and evidence of computer searches regarding the value of some of
 6   the stolen property could lead a reasonable juror to conclude that Antar was a knowing
 7   and willing participant in the conspiracy. The nature of the goods Venegas brought to
 8   Antar’s business for him to fence – personal pieces of jewelry, sports memorabilia, coins,
 9   electronics, etc. – could lead a rational juror to conclude that Antar knew or should have
10   known the goods Venegas brought him to pawn were stolen property obtained from
11   committing residential burglaries. Moreover, Antar’s willingness to act as a fence for
12   Venegas for a lengthy period of time could lead a rational juror to conclude that Antar
13   and Venegas had an ongoing relationship with a mutual interest in Venegas committing
14   residential burglaries so both could profit. Given Antar’s willingness to fence goods he
15   knew or should have known were stolen and the financial benefit Antar enjoyed as a
16   result of Venegas’s criminal activity, a rational juror could conclude that Antar intended
17   to conspire with Venegas, Duron and Fults to commit residential burglaries and that he
18   intended that Venegas and crew continue to commit residential burglaries in order to
19   profit from them. See Prevost, 60 Cal. App. 4th 1382, 1399 (1998); see also Tran, 215
20   Cal. App. 4th at 1221-22 (“[w]here there is some evidence that a person participated in
21   committing the target offense or had an interest in its commission, such evidence together
22   with evidence of association can be sufficient to support an inference of a conspiracy to
23   commit that offense”).
24         Applying the doubly deferential review required by AEDPA, the Court concludes
25   that state appellate court’s determination there was substantial evidence to support the
26   jury’s conclusion that Antar was guilty of conspiracy to commit burglary and burglary
27   was not an unreasonable application of Jackson. Nor was it based on an unreasonable
28   ///

                                                  52
                                                                                18cv0118 BAS (BGS)
 1   determination of the facts. 28 U.S.C. § 2254(d)(2). Accordingly he is not entitled to
 2   relief. Yarborough, 540 U.S. at 4.
 3         2. Aiding and Abetting
 4         Because the state appellate court concluded there was sufficient evidence to
 5   convict Antar of residential burglary as a conspirator, it did not address Antar’s claim that
 6   the evidence was insufficient to convict him of residential burglary under an aiding and
 7   abetting theory. (Lodgment No. 1, 12-1 at 9.) This Court must therefore review the
 8   claim de novo. Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2003) (where there is no
 9   state court decision on a claim to which the federal court can defer, the Court must
10   conduct a de novo review of the claim).
11         The California Supreme Court has stated that “a person aids and abets the
12   commission of a crime when he or she, acting with (1) knowledge of the unlawful
13   purpose of the perpetrator, and (2) the intent or purpose of committing, encouraging, or
14   facilitating the commission of the offense, (3) by act or advice aids, promotes, encourages
15   or instigates, the commission of the crime.” People v. Beeman, 35 Cal.3d 547, 561
16   (1984); CALCRIM No. 401. To prove a defendant aided and abetted a crime, the
17   prosecution must establish the following:
18         (a) the direct perpetrator’s actus reus – a crime committed by the direct
           perpetrator, (b) the aider and abettor’s mens rea – knowledge of the direct
19
           perpetrator’s unlawful intent and an intent to assist in achieving those
20         unlawful ends, and (c) the aider and abettor’s actus reus – conduct by the
           aider and abettor that in fact assists the achievement of the crime.
21
22   In re J.R., 22 Cal. App. 5th 805, 814 (2018).
23         California courts have held that in order to impose liability on a defendant for
24   aiding and abetting a crime, “the defendant’s intent to encourage or facilitate the actions
25   of the perpetrator ‘must be formed prior to or during “commission” of that offense.’”
26   People v. Joiner, 84 Cal. App. 4th 946, 967 (2000) (quoting People v. Montoya, 7 Cal.
27   4th 1027, 1039 (1994) (emphasis in original)). “[F]or the purpose of assessing the
28   liability of an aider and abettor, a burglary is considered ongoing during the time the

                                                  53
                                                                                 18cv0118 BAS (BGS)
 1   perpetrator remains inside the structure . . . .” Montoya, 7 Cal. 4th at 1045. However,
 2   “the mere knowledge or belief that a crime is being committed or likely to be committed,
 3   and the failure on the part of one having such knowledge or belief to take some steps to
 4   prevent it, in no sense amounts to aiding and abetting.” People v. Weber, 84 Cal. App. 2d
 5   126, 130 (1948). California courts have discussed the distinction between aiding and
 6   abetting and other, lesser crimes:
 7         [I]t is essential to distinguish the act and intent that constitute “aiding and
           abetting” the commission of a crime, from conduct that will incur the lesser
 8
           liability of an “accessory” to the crime – defined as conduct by one who
 9         “after a felon has been committed . . . aids a principal in such felony . . . .”
           (Ibid.) In this respect, not only must the subjective intent to encourage or
10
           facilitate the actions of the perpetrator be formed prior to or during the
11         commission of the offense, if there is no participation in the planning, the
           aider and abettor must take affirmative action at the time the offense is
12
           committed. (1 Witkin & Epstein, Cal. Criminal Law (2d ed. 1988)
13         Introduction to crimes, § 83, pp. 98-99.) “To be an abettor the accused must
           have instigated or advised the commission of the crime or been present for
14
           the purpose of assisting in its commission.” (People v. Villa (1957) 156 Cal.
15         App.2d 128, 133-134, 318 P.2d 828.)
16   Joiner, 84 Cal. App. 4th at 967 (emphasis in original).
17         As discussed above in section IV(B)(1), there was sufficient evidence to establish
18   the direct perpetrators, Venegas, Fults and Duron, committed the crime of burglary. The
19   question the Court must answer is whether sufficient evidence was presented to establish
20   that Antar knew Venegas, Fults and Duron intended to commit burglary, that he intended
21   to “assist in achieving those ends,” and that he committed an act that helped Venegas,
22   Fults and Duron to commit burglary. See In re J.R., 22 Cal. App. 5th at 814.
23         Although there was circumstantial evidence suggesting Antar knew or should have
24   known the jewelry he was obtaining from Venegas was stolen, for the reasons discussed
25   above the evidence presented at trial was insufficient to support a reasonable inference
26   that Antar intended to commit, encourage or facilitate the burglaries themselves or that he
27   did anything to help Venegas and his crew commit the burglaries. As discussed above,
28   no evidence, direct or circumstantial, was presented regarding what Venegas and Antar

                                                  54
                                                                                 18cv0118 BAS (BGS)
 1   discussed, either during the phone calls or when Venegas went to Antar’s shop to pawn
 2   stolen items. There was no evidence, direct or circumstantial, Antar knew where
 3   Venegas was or what he was doing during the phone calls, whether or how the property
 4   was stolen, and from where it was stolen. There was no evidence presented, direct or
 5   circumstantial, that Antar did anything that advanced or facilitated the burglaries or that
 6   established Antar intended to advance or facilitate them. Thus, no logical or reasonable
 7   inference could be drawn that Antar aided and abetted the burglaries, and any such
 8   conclusion would be based upon “mere suspicion,” “[s]peculation and conjecture.” Juan
 9   H., 408 F.3d at 1279; Lewis, 787 F.2d at 1323.
10         An argument could be made that Antar intended to encourage or facilitate the
11   burglaries and promoted or encouraged them by acting as a fence for Venegas. But no
12   evidence was presented that Antar participated in the planning of the burglaries and thus
13   under California law, the prosecution was obliged to establish that Antar “[took]
14   affirmative action at the time the offense [was] committed.” Joiner, 84 Cal. App. 4th at
15   967. As previously noted, “a burglary is considered ongoing during the time the
16   perpetrator remains inside the structure . . . .” Montoya, 7 Cal. 4th at 1045. The only
17   evidence presented showing that Antar did anything while the burglaries were in progress
18   was phone calls between him and Venegas. The prosecution did not establish, however,
19   that the phone calls occurred during the commission of the burglaries, nor did it establish
20   with either direct or circumstantial evidence the content of the conversations between
21   Antar and Venegas. Thus, Antar’s act of fencing the stolen property after the burglaries
22   were complete cannot form the basis for aiding and abetting liability under California
23   law. Accordingly, the evidence was insufficient to support Antar’s conviction for
24   residential burglary as an aider and abettor. Jackson, 443 U.S. at 310
25   V.    CONCLUSION
26         The Court submits this Report and Recommendation to United States District
27   Judge Cynthia A. Bashant under 28 U.S.C. § 636(b)(1) and Local Civil Rule HC.2 of the
28   United States District Court for the Southern District of California.

                                                  55
                                                                                 18cv0118 BAS (BGS)
 1         IT IS HEREBY RECOMMENDED that the Court issue an order: (1) approving
 2   and adopting this Report and Recommendation, and (2) directing that Judgment be
 3   entered DENYING the Petition for Writ of Habeas Corpus.
 4         IT IS ORDERED that no later than January 7, 2019 any party to this action may
 5   file written objections with the Court and serve a copy on all parties. The document
 6   should be captioned “Objections to Report and Recommendation.”
 7         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
 8   the Court and served on all parties no later than January 21, 2019. The parties are
 9   advised that failure to file objections within the specified time may waive the right to
10   raise those objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d
11   449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
12         IT IS SO ORDERED.
13   Dated: December 14, 2018
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  56
                                                                                 18cv0118 BAS (BGS)
